Exhibit 10.6

Execution Version

AZZ Inc.
$150,000,000


$70,000,000 2.77% Senior Notes, Series 2020A,
due January 19, 2028
$80,000,000 3.17% Senior Notes, Series 2020B,
due December 17, 2032




________________
Note Purchase Agreement
________________
Dated as of October 9, 2020











--------------------------------------------------------------------------------



Table of Contents
Section    Heading    Page
Section 1.    Authorization of Notes
1
Section 1.1.    Description of Series 2020 Notes
1
Section 1.2.    Interest Rate
1
Section 2.    Sale and Purchase of Notes
2
Section 2.1.    Series 2020 Notes
2
Section 2.2.    Additional Series of Notes
2
Section 2.3.    Subsidiary Guaranty
3
Section 3.    Closing
4
Section 4.    Conditions to Closing
4
Section 4.1.    Representations and Warranties
4
Section 4.2.    Performance; No Default
4
Section 4.3.    Compliance Certificates
5
Section 4.4.    Opinions of Counsel
5
Section 4.5.    Purchase Permitted By Applicable Law, Etc
5
Section 4.6.    Sale of Other Notes
6
Section 4.7.    Payment of Special Counsel Fees
6
Section 4.8.    Private Placement Number
6
Section 4.9.    Changes in Corporate Structure
6
Section 4.10.    Subsidiary Guaranty
6
Section 4.11.    Funding Instructions
6
Section 4.12.    Proceedings and Documents
6
Section 5.    Representations and Warranties of the Company
7
Section 5.1.    Organization; Power and Authority
7
Section 5.2.    Authorization, Etc
7
Section 5.3.    Disclosure
7
Section 5.4.    Organization and Ownership of Shares of Subsidiaries; Affiliates
8
Section 5.5.    Financial Statements; Material Liabilities
8
Section 5.6.    Compliance with Laws, Other Instruments, Etc
8
Section 5.7.    Governmental Authorizations, Etc
9
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders
9
Section 5.9.    Taxes
9
Section 5.10.    Title to Property; Leases
9
Section 5.11.    Licenses, Permits, Etc
10
Section 5.12.    Compliance with Employee Benefit Plans
10
Section 5.13.    Private Offering by the Company
11
Section 5.14.    Use of Proceeds; Margin Regulations
11
Section 5.15.    Existing Debt; Future Liens
12
Section 5.16.    Foreign Assets Control Regulations, Etc
12

    - 1 -

--------------------------------------------------------------------------------



Section 5.17.    Status under Certain Statutes
13
Section 5.18.    Environmental Matters
13
Section 5.19.    Notes Rank Pari Passu
14
Section 6.    Representations of the Purchaser
14
Section 6.1.    Purchase for Investment
14
Section 6.2.    Source of Funds
14
Section 6.3.    Accredited Investor
16
Section 7.    Information as to Company
16
Section 7.1.    Financial and Business Information
16
Section 7.2.    Officer’s Certificate
19
Section 7.3.    Visitation
19
Section 7.4.    Electronic Delivery
20
Section 8.    Payment of the Notes
21
Section 8.1.    Maturity of Series 2020 Notes
21
Section 8.2.    Optional Prepayments with Make-Whole Amount
21
Section 8.3.    Allocation of Partial Prepayments
21
Section 8.4.    Maturity; Surrender, Etc
21
Section 8.5.    Purchase of Notes
22
Section 8.6.    MakeWhole Amount for the Series 2020 Notes
22
Section 8.7.    Change in Control
23
Section 8.8.    Payments Due on Non-Business Days
26
Section 9.    Affirmative Covenants
26
Section 9.1.    Compliance with Laws
26
Section 9.2.    Insurance
26
Section 9.3.    Maintenance of Properties
26
Section 9.4.    Payment of Taxes and Claims
27
Section 9.5.    Corporate Existence, Etc
27
Section 9.6.    Notes to Rank Pari Passu
27
Section 9.7.    Additional Subsidiary Guarantors
27
Section 9.8.    Books and Records
28
Section 10.    Negative Covenants
29
Section 10.1.    Leverage Ratio
29
Section 10.2.    Interest Coverage Ratio
29
Section 10.3.    [Reserved]
29
Section 10.4.    Priority Indebtedness
29
Section 10.5.    Limitation on Liens
29
Section 10.6.    Dispositions
31
Section 10.7.    Merger; Consolidation, Etc
32
Section 10.8.    Line of Business
33
Section 10.9.    Transactions with Affiliates
33
Section 10.10.    Economic Sanctions, Etc
33

    - 2 -

--------------------------------------------------------------------------------



Section 11.    Events of Default
34
Section 12.    Remedies on Default, Etc
36
Section 12.1.    Acceleration
36
Section 12.2.    Other Remedies
37
Section 12.3.    Rescission
37
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc
37
Section 13.    Registration; Exchange; Substitution of Notes
38
Section 13.1.    Registration of Notes
38
Section 13.2.    Transfer and Exchange of Notes
38
Section 13.3.    Replacement of Notes
39
Section 14.    Payments on Notes
39
Section 14.1.    Place of Payment
39
Section 14.2.    Home Office Payment
39
Section 14.3.    FATCA Information
40
Section 15.    Expenses, Etc
40
Section 15.1.    Transaction Expenses
40
Section 15.2.    Certain Taxes
41
Section 15.3.    Survival
41
Section 16.    Survival of Representations and Warranties; Entire Agreement
41
Section 17.    Amendment and Waiver
41
Section 17.1.    Requirements
41
Section 17.2.    Solicitation of Holders of Notes
42
Section 17.3.    Binding Effect, Etc
43
Section 17.4.    Notes Held by Company, Etc
43
Section 18.    Notices
43
Section 18.1.    Notices Generally
43
Section 19.    Reproduction of Documents
44
Section 20.    Confidential Information
44
Section 21.    Substitution of Purchaser
45
Section 22.    Miscellaneous
46
Section 22.1.    Successors and Assigns
46
Section 22.2.    Accounting Terms
46
Section 22.3.    Severability
47
Section 22.4.    Construction, Etc
47
Section 22.5.    Counterparts
47
Section 22.6.    Governing Law
48
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial
48



Schedule A    —    Information Relating to Purchasers
    - 3 -

--------------------------------------------------------------------------------





Schedule B    —    Defined Terms


Schedule 4.9    —    Changes in Corporate Structure


Schedule 5.4    —    Subsidiaries of the Company, Ownership of Subsidiary Stock,
Affiliates


Schedule 5.5    —    Financial Statements


Schedule 5.15    —    Existing Indebtedness


Schedule 10.5    —    Existing Liens


Exhibit 1A    —    Form of 2.77% Senior Notes, Series 2020A, due January 19,
2028


Exhibit 1B    —    Form of 3.17% Senior Notes, Series 2020B, due December 17,
2032


Exhibit 2.3    —    Form of Subsidiary Guaranty


Exhibit 4.4(a)    —    Form of Opinion of Special Counsel to the Company


Exhibit 4.4(b)    —    Form of Opinion of Special Counsel to the Purchasers


Exhibit S    —    Form of Supplement to Note Purchase Agreement






    - 4 -


--------------------------------------------------------------------------------



AZZ Inc.
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107
$70,000,000 2.77% Senior Notes, Series 2020A, due January 19, 2028
$80,000,000 3.17% Senior Notes, Series 2020B, due December 17, 2032
Dated as of
October 9, 2020
To the Purchasers listed in
the attached Schedule A:
Ladies and Gentlemen:
AZZ Inc., a Texas corporation (the “Company”), agrees with each of the
Purchasers as follows:
Section 1.    Authorization of Notes.
    Section 1.1.    Description of Series 2020 Notes. The Company will authorize
the issue and sale of the following Senior Notes: (i) $70,000,000 aggregate
principal amount of its 2.77% Senior Notes, Series 2020A, due January 19, 2028
(the “Series 2020A Notes”) and (ii) $80,000,000 aggregate principal amount of
its 3.17% Senior Notes, Series 2020B, due December 17, 2032 (the “Series 2020B
Notes”, together with the Series 2020A Notes, the “Series 2020 Notes”) together
with each Series of Additional Notes which may from time to time be issued
pursuant to the provisions of Section 2.2 are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Series 2020 Notes shall
be substantially in the form set out in Exhibit 1A and Exhibit 1B, respectively,
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.
    Section 1.2.    Interest Rate. The Series 2020 Notes shall bear interest
(computed on the basis of a 360-day year of twelve 30-day months) on the unpaid
principal thereof from the date of issuance at their stated rate of interest
payable semi-annually in arrears on the 19th day of January and July in each
year and at maturity commencing on July 17, 2021, until such principal sum shall
have become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and interest (so computed) on any overdue principal, interest or
Make-Whole Amount from the due date thereof (whether by acceleration or
otherwise) and, during the continuance of an Event of Default, on the unpaid
balance hereof, at the Default Rate until paid.



--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Section 2.    Sale and Purchase of Notes.
    Section 2.1.    Series 2020 Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the applicable Closing provided for
in Section 3, the Series 2020 Notes in the principal amount and Series specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The obligations of each Purchaser (and each
Additional Purchaser) hereunder are several and not joint obligations and no
Purchaser (and no Additional Purchaser) shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
(or Additional Purchaser) hereunder.
    Section 2.2.    Additional Series of Notes. The Company may, from time to
time, in its sole discretion but subject to the terms hereof, issue and sell one
or more additional Series of its unsecured promissory notes under the provisions
of this Agreement pursuant to a supplement (a “Supplement”) substantially in the
form of Exhibit S, provided that the aggregate principal amount of Notes of all
Series outstanding pursuant to all Supplements in accordance with the terms of
this Section 2.2 shall not exceed $750,000,000. Each additional Series of Notes
(the “Additional Notes”) issued pursuant to a Supplement shall be subject to the
following terms and conditions:
    (i)    each Series of Additional Notes, when so issued, shall be
differentiated from all previous Series by sequential numeric and alphabetical
designation inscribed thereon;
    (ii)    Additional Notes of the same Series may consist of more than one
different and separate tranches and may differ with respect to outstanding
principal amounts, maturity dates, interest rates and premiums, if any, and
price and terms of redemption or payment prior to maturity, but all such
different and separate tranches of the same Series shall vote as a single class
and constitute one Series;
    (iii)    each Series of Additional Notes shall be dated the date of issue,
bear interest at such rate or rates, mature on such date or dates, be subject to
such mandatory and optional prepayment on the dates and at the premiums, if any,
have such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16 (for the avoidance of doubt, references to
“additional” covenants in this Section includes any covenants which are more
favorable to the purchaser of such Additional Notes);
    -2-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (iv)    each Series of Additional Notes issued under this Agreement shall be
in substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;
    (v)    the minimum principal amount of any Note issued under a Supplement
shall be $100,000, except as may be necessary to evidence the outstanding amount
of any Note originally issued in a denomination of $100,000 or more;
    (vi)    all Additional Notes shall constitute Senior Indebtedness of the
Company and shall rank pari passu with all other outstanding Notes; and
    (vii)    no Additional Notes shall be issued hereunder if at the time of
issuance thereof and after giving effect to the application of the proceeds
thereof, any Default or Event of Default shall have occurred and be continuing.
The obligations of the Additional Purchasers to purchase any Additional Notes
shall be subject to the following conditions precedent, in addition to the
conditions specified in the Supplement pursuant to which such Additional Notes
may be issued:
    (a)    Compliance Certificate. A duly authorized Senior Financial Officer
shall execute and deliver to each Additional Purchaser and each holder of Notes
an Officer’s Certificate dated the date of issue of such Series of Additional
Notes stating that such officer has reviewed the provisions of this Agreement
(including any Supplements hereto) and setting forth the information and
computations (in sufficient detail) required in order to establish whether after
giving effect to the issuance of the Additional Notes and after giving effect to
the application of the proceeds thereof, the Company is in compliance with the
requirements of Section 10.1 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate).
    (b)    Execution and Delivery of Supplement. The Company and each such
Additional Purchaser shall execute and deliver a Supplement substantially in the
form of Exhibit S hereto.
    (c)    Representations of Additional Purchasers. Each Additional Purchaser
shall have confirmed in the Supplement that the representations set forth in
Section 6 therein are true with respect to such Additional Purchaser on and as
of the date of issue of the Additional Notes.
    (d)    Execution and Delivery of Guaranty Ratification. Each Subsidiary
Guarantor shall execute and deliver a guaranty ratification in the form attached
to the Subsidiary Guaranty.
    Section 2.3.    Subsidiary Guaranty. The payment by the Company of all
amounts due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
Agreement dated as of even date herewith, which shall be
    -3-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
substantially in the form of Exhibit 2.3 attached hereto, and otherwise in
accordance with the provisions of Section 9.7 hereof (the “Subsidiary
Guaranty”).
Section 3.    Closing.
The execution and delivery of the Note Purchase Agreement shall occur on October
9, 2020. The sale and purchase of the Series 2020 Notes to be purchased by each
Purchaser shall occur at two closings at the offices of Chapman and Cutler LLP,
111 West Monroe Street, Chicago, Illinois 60603 at 8:00 a.m. Central time, at a
closing (each a “Closing”) as follows: (a) the sale and purchase of the Series
2020B Notes shall occur on December 17, 2020 or on such other Business Day
thereafter on or prior to December 21, 2020 as may be agreed upon by the Company
and the Purchasers (the “First Closing”) and (b) the sale and purchase of the
Series 2020A Notes shall occur on January 19, 2021 or on such other Business Day
thereafter on or prior to January 22, 2021 as may be agreed upon by the Company
and the Purchasers (the “Second Closing”). On each Closing Date, the Company
will deliver to each Purchaser the applicable Series 2020 Notes to be purchased
by such Purchaser in the form of a single Series 2020 Note in the appropriate
Series (or such greater number of Series 2020 Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the applicable Closing
and registered in such Purchaser’s name (or in the name of such Purchaser’s
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to
Account Number 002605100154, at Bank of America, Dallas, Texas, ABA
Number 026009593, in the Account Name of AZZ Group LLC. If, on the date of any
Closing, the Company shall fail to tender such Series 2020 Notes to any
Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure by the Company to tender such
Series 2020 Notes or any of the conditions specified in Section 4 not having
been fulfilled to such Purchaser’s satisfaction.
Section 4.    Conditions to Closing.
Each Purchaser’s obligation to purchase and pay for the Series 2020 Notes to be
sold to such Purchaser at each Closing is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at each Closing, of the following
conditions applicable to such Closing:
    Section 4.1.    Representations and Warranties.
    (a)    Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of such Closing.
    (b)    Representations and Warranties of the Subsidiary Guarantors. The
representations and warranties of the Subsidiary Guarantors in the Subsidiary
Guaranty shall be correct when made and at the time of such Closing.
    -4-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 4.2.    Performance; No Default. The Company and each Subsidiary
Guarantor shall have performed and complied with all agreements and conditions
contained in this Agreement and the Subsidiary Guaranty required to be performed
or complied with by the Company and each such Subsidiary Guarantor prior to or
at such Closing, and after giving effect to the issue and sale of the Series
2020 Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 hereof had such Section applied since such date.
    Section 4.3.    Compliance Certificates.
    (a)    Officer’s Certificate of the Company. The Company shall have
delivered to such Purchaser an Officer’s Certificate, dated the date of such
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.
    (b)    Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate of its Secretary or Assistant
Secretary, dated the date of such Closing, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Series 2020 Notes and this Agreement.
    (c)    Officer’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of such Closing, certifying that the conditions specified in Sections
4.1(b), 4.2 and 4.9 have been fulfilled.
    (d)    Secretary’s Certificate of the Subsidiary Guarantors. Each Subsidiary
Guarantor shall have delivered to such Purchaser a certificate of its Secretary
or Assistant Secretary, dated the date of such Closing, certifying as to the
resolutions attached thereto and other corporate proceedings relating to the
authorization, execution and delivery of the Subsidiary Guaranty.
    Section 4.4.    Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
such Closing (a) from Baker & McKenzie LLP, special counsel for the Company,
covering the matters set forth in Exhibit 4.4(a) and covering such other matters
incident to the transactions contemplated hereby as such Purchaser or its
counsel may reasonably request (and the Company hereby instructs its counsel to
deliver such opinion to the Purchasers), and (b) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.
    Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of
such Closing such Purchaser’s purchase of Series 2020 Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
    -5-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
    Section 4.6.    Sale of Other Notes. Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Series 2020 Notes to be purchased by it at such Closing as
specified in Schedule A.
    Section 4.7.    Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the date of
this Agreement and the date of such Closing, the reasonable fees, reasonable
charges and reasonable disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the date of this
Agreement and the date of such Closing.
    Section 4.8.    Private Placement Number. A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each series of the Series 2020 Notes.
    Section 4.9.    Changes in Corporate Structure. Neither the Company nor any
Subsidiary Guarantor shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or
consolidation, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.
    Section 4.10.    Subsidiary Guaranty. The Subsidiary Guaranty shall have
been duly authorized, executed and delivered by each Subsidiary Guarantor, shall
constitute the legal, valid and binding contract and agreement of each
Subsidiary Guarantor and such Purchaser shall have received a true, correct and
complete copy thereof.
    Section 4.11.    Funding Instructions. At least five (5) Business Days prior
to the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3 including (i) the name and
address of the transferee bank, (ii) such transferee bank’s ABA number and
(iii) the account name and number into which the purchase price for the Series
2020 Notes is to be deposited. Each Purchaser has the right, but not the
obligation, upon written notice (which may be by email) to the Company, to elect
to deliver a micro deposit (less than $50.00) to the account identified in the
written instructions no later than two (2) Business Days prior to Closing.  If a
Purchaser delivers a micro deposit, a Responsible Officer must verbally verify
the receipt and amount of the micro deposit to such Purchaser on a telephone
call initiated by such Purchaser prior to Closing.  The Company shall not be
obligated to return the amount of the micro deposit, nor will the amount of the
micro deposit be netted against the Purchaser’s purchase price of the Notes.
    -6-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 4.12.    Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be reasonably satisfactory to such Purchaser and its special counsel, and
such Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.
Section 5.    Representations and Warranties of the Company.
The Company represents and warrants to each Purchaser that:
    Section 5.1.    Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Series
2020 Notes and to perform the provisions hereof and thereof.
    Section 5.2.    Authorization, Etc. This Agreement and the Series 2020 Notes
have been duly authorized by all necessary corporate action on the part of the
Company, and this Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
    Section 5.3.    Disclosure. The Company, through its agent, US Bancorp
Investments, Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated September 2020 (the “Memorandum”) and a copy of the AZZ Inc.
Investor Presentation dated September 3, 2020 (the “Presentation”), each
relating to the transactions contemplated hereby. The Memorandum, the
Presentation and the documents filed by the Company with the Securities and
Exchange Commission (the “Public Filings”) fairly describe, in all material
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries. This Agreement, the Memorandum, the Presentation,
the Public Filings, the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby and the financial statements referred to in
Section 5.5, in each case, delivered (or deemed to be delivered by reference to
the Public Filings) to the Purchasers prior to September 16, 2020 (being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents,
    -7-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
since February 29, 2020, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
    Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor, (ii) the Company’s Affiliates, other
than Subsidiaries, and (iii) the Company’s directors and senior officers.
    (b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
    (c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
    (d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and customary limitations imposed by corporate
law or similar statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.
    Section 5.5.    Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities
    -8-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
that are not disclosed on such financial statements or otherwise disclosed in
the Disclosure Documents.
    Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Series 2020
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter, regulations or by-laws,
shareholders agreement or any other agreement or instrument to which the Company
or any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary, or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.
    Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Series 2020 Notes.
    Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
    (b)    Neither the Company nor any Subsidiary is (i) in default under any
agreement or instrument to which it is a party or by which it is bound, (ii) in
violation of any order, judgment, decree or ruling of any court, any arbitrator
of any kind or any Governmental Authority or (iii) in violation of any
applicable law, ordinance, rule or regulation of any Governmental Authority
(including Environmental Laws, the USA PATRIOT Act or any of the other laws and
regulations that are referred to in Section 5.16), which default or violation
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
    Section 5.9.    Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which is not individually or in the aggregate Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a
    -9-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Material Adverse Effect. The charges, accruals and reserves on the books of the
Company and its Subsidiaries in respect of Federal, state or other taxes for all
fiscal periods are adequate in all material respects. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended February 29,
2016.
    Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. All leases that
individually or in the aggregate are Material are valid and subsisting and are
in full force and effect in all material respects.
    Section 5.11.    Licenses, Permits, Etc. (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others.
    (b)    To the best knowledge of the Company, no product or service of the
Company or any of its Subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person.
    (c)    To the best knowledge of the Company, there is no Material violation
by any Person of any right of the Company or any of its Subsidiaries with
respect to any license, permit, franchise, authorization, patent, copyright,
proprietary software, service mark, trademark, trade name or other right owned
or used by the Company or any of its Subsidiaries.
    Section 5.12.    Compliance with Employee Benefit Plans. (a) The Company and
each ERISA Affiliate have operated and administered each Plan in compliance with
all applicable laws except for such instances of noncompliance as have not
resulted in and could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor any
ERISA Affiliate has incurred any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans (as defined in section 3 of ERISA), and no event, transaction or condition
has occurred or exists that could, individually or in the aggregate, reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or
section 4068 of ERISA or by the granting of a security interest in connection
with the amendment of a Plan, other than such liabilities or Liens as would not
be individually or in the aggregate Material.
    (b)    The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan
    -10-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
year on the basis of the actuarial assumptions specified for funding purposes in
such Plan’s most recent actuarial valuation report, did not exceed the aggregate
current value of the assets of such Plan allocable to such benefit liabilities.
The present value of the accrued benefit liabilities (whether or not vested)
under each NonU.S. Plan that is funded, determined as of the end of the
Company’s most recently ended fiscal year on the basis of reasonable actuarial
assumptions, did not exceed the current value of the assets of such NonU.S.
Plan allocable to such benefit liabilities by more than $150,000. The term
“benefit liabilities” has the meaning specified in section 4001 of ERISA and the
terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
    (c)    The Company and its ERISA Affiliates have not incurred (i) withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate would reasonably be expected to result in a
Material Adverse Effect or (ii) any obligation in connection with the
termination of or withdrawal from any NonU.S. Plan that individually or in the
aggregate would reasonably be expected to result in a Material Adverse Effect.
    (d)    The expected postretirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
71560, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
    (e)    The execution and delivery of this Agreement and the issuance and
sale of the Notes hereunder will not involve any transaction that is subject to
the prohibitions of section 406 of ERISA or in connection with which a tax could
be imposed pursuant to section 4975(c)(1)(A)(D) of the Code. The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
    (f)    All NonU.S. Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto, except where failure so to comply could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and any other
amounts required by applicable NonU.S. Plan documents or applicable laws to be
paid or accrued by the Company and its Subsidiaries have been paid or accrued as
required, except where failure so to pay or accrue could not be reasonably
expected to have a Material Adverse Effect.
    Section 5.13.    Private Offering by the Company. Neither the Company nor
anyone acting on the Company’s behalf has offered the Series 2020 Notes or any
similar securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other not more than 25 Institutional Investors (including the Purchasers), each
of which has been offered the Series 2020 Notes in connection with a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series 2020 Notes to the registration
    -11-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable jurisdiction.
    Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series 2020 Notes repay outstanding Indebtedness
and for general corporate purposes of the Company. No part of the proceeds from
the sale of the Series 2020 Notes hereunder will be used, directly or
indirectly, (a) for the purpose of buying or carrying any margin stock within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System (12 CFR 221), or (b) for the purpose of buying or carrying or trading in
any securities under such circumstances as to involve the Company in a violation
of Regulation X of said Board (12 CFR 224), or (c) to involve any broker or
dealer in a violation of Regulation T of said Board (12 CFR 220). Margin stock
does not constitute more than 5% of the value of the consolidated assets of the
Company and its Subsidiaries and the Company does not have any present intention
that margin stock will constitute more than 5% of the value of such assets. As
used in this Section, the terms “margin stock” and “purpose of buying or
carrying” shall have the meanings assigned to them in said Regulation U.
    Section 5.15.    Existing Indebtedness; Future Liens. (a) Except as
described therein, Schedule 5.15 sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of August 31,
2020 (including a description of the obligors and obligees, principal amount
outstanding and collateral therefor, if any, and Guarantee thereof, if any),
since which date there has been no Material change in the amounts, interest
rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary, and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Indebtedness to become due
and payable before its stated maturity or before its regularly scheduled dates
of payment.
    (b)    Except as disclosed in Schedule 5.15, neither the Company nor any
Subsidiary has agreed or consented to cause or permit any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by Section 10.5.
    (c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
    Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may
    -12-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
in the future appear on a State Sanctions List or (iii) is a target of sanctions
that have been imposed by the United Nations or the European Union.
    (b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, AntiMoney Laundering Laws or AntiCorruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, AntiMoney
Laundering Laws or AntiCorruption Laws.
    (c)    No part of the proceeds from the sale of the Notes hereunder:
    (i)    constitutes or will constitute funds obtained on behalf of any
Blocked Person or will otherwise be used by the Company or any Controlled
Entity, directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
    (ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable AntiMoney Laundering Laws; or
    (iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable AntiCorruption Laws.
    (d)    The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable U.S. Economic Sanctions Laws, AntiMoney
Laundering Laws and AntiCorruption Laws.
    Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940,
the Public Utility Holding Company Act of 2005, the ICC Termination Act of 1995,
or the Federal Power Act.
    Section 5.18.    Environmental Matters. (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.
    (b)    Neither the Company nor any Subsidiary has knowledge of any facts
which would give rise to any claim, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or
    -13-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
    (c)    Neither the Company nor any Subsidiary has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
    (d)    Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
    (e)    All buildings on all real properties now owned, leased or operated by
the Company or any Subsidiary are in compliance with applicable Environmental
Laws, except where failure to comply could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
    Section 5.19.    Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15 hereto.
Section 6.    Representations of the Purchaser.
    Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Series 2020 Notes for its own account or for one or
more separate accounts maintained by such Purchaser or for the account of one or
more pension or trust funds and not with a view to the distribution thereof,
provided that the disposition of such Purchaser’s or their property shall at all
times be within such Purchaser’s or their control. Each Purchaser understands
that the Series 2020 Notes have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Series 2020 Notes.
    Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Series 2020 Notes to be purchased by such Purchaser hereunder:
    (a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 9560) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee
    -14-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
benefit plan together with the amount of the reserves and liabilities for the
general account contract(s) held by or on behalf of any other employee benefit
plans maintained by the same employer (or affiliate thereof as defined in PTE
9560) or by the same employee organization in the general account do not exceed
10% of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
    (b)    the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
    (c)    the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 901 or (ii) a bank collective investment
fund, within the meaning of the PTE 9138 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
    (d)    the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 8414 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
    (e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “inhouse asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of
    -15-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
“control” in Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest
in the Company and (i) the identity of such INHAM and (ii) the name(s) of the
employee benefit plan(s) whose assets constitute the Source have been disclosed
to the Company in writing pursuant to this clause (e); or
    (f)    the Source is a governmental plan; or
    (g)    the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or
    (h)    the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
    Section 6.3.    Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act) acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such
Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes to such
Purchaser.
Section 7.    Information as to Company.
    Section 7.1.    Financial and Business Information. The Company shall
deliver to each Purchaser and holder of a Note that is an Institutional
Investor:
    (a)    Quarterly Statements — within 60 days (or such shorter period as is
15 days greater than the period applicable to the filing of the Company’s
Quarterly Report on Form 10Q (the “Form 10-Q”) with the SEC regardless of
whether the Company is subject to the filing requirements thereof) after the end
of each quarterly fiscal period in each fiscal year of the Company (other than
the last quarterly fiscal period of each such fiscal year), copies of,
    (i)    a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such quarter, and
    (ii)    consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
    -16-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the Company and its
Subsidiaries being reported on and their consolidated results of operations and
cash flows, subject to changes resulting from year-end adjustments;
    (b)    Annual Statements — within 105 days (or such shorter period as is 15
days greater than the period applicable to the filing of the Company’s Annual
Report on Form 10K (the “Form 10K”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
fiscal year of the Company, copies of
    (i)    a consolidated balance sheet of the Company and its Subsidiaries as
at the end of such year, and
    (ii)    consolidated statements of income, changes in shareholders’ equity
and cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the consolidated
financial position of the Company and its Subsidiaries being reported upon and
their consolidated results of operations and cash flows and have been prepared
in conformity with GAAP, and that the examination of such accountants in
connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances;
    (c)    SEC and Other Reports — promptly upon their becoming available, one
copy of (i) each financial statement, report, notice or proxy statement or
similar document sent by the Company or any Subsidiary to its principal lending
banks as a whole (excluding information sent to such banks in the ordinary
course of administration of a bank facility, such as information relating to
pricing and borrowing availability) or to its public securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such Purchaser or holder),
and each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the SEC and of all press releases and other statements made
available generally by the Company or any Subsidiary to the public concerning
developments that are Material;
    (d)    Notice of Default or Event of Default — promptly, and in any event
within five days after a Responsible Officer becoming aware of the existence of
any Default or
    -17-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
    (e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
    (i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof;
    (ii)    the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan;
    (iii)    any event, transaction or condition that would reasonably be
expected to result in the incurrence of any liability by the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect; or
    (iv)    receipt of notice of the imposition of a Material financial penalty
(which for this purpose shall mean any tax, penalty or other liability, whether
by way of indemnity or otherwise) with respect to one or more NonU.S. Plans;
    (f)    Notices from Governmental Authority — promptly, and in any event
within 30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;
    (g)    Supplements — promptly and in any event within 10 Business Days after
the execution and delivery of any Supplement, a copy thereof; and
    -18-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (h)    Requested Information — with reasonable promptness, such other data
and information relating to the business, operations, affairs, financial
condition, assets or properties of the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the Company’s Form 10Q and
Form 10K) or relating to the ability of the Company to perform its obligations
hereunder and under the Notes as from time to time may be reasonably requested
by any such Purchaser or holder of a Note.
    Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) hereof shall be accompanied by a certificate of a Senior
Financial Officer:
    (a)    Covenant Compliance — setting forth the information (including
detailed calculations where applicable) required in order to establish whether
the Company was in compliance with the requirements of Section 10.1 through
Section 10.7, inclusive, during the quarterly or annual period covered by the
financial statements then being furnished (including with respect to each such
provision that involves mathematical calculations, the information from such
financial statements that is required to perform such calculations) and detailed
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Section, and the calculation of the
amount, ratio or percentage then in existence. In the event that the Company or
any Subsidiary has made an election to measure any financial liability using
fair value (which election is being disregarded for purposes of determining
compliance with this Agreement pursuant to Section 22.2) as to the period
covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election;
    (b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; and
    (c)    Subsidiary Guarantors – setting forth a list of all Subsidiaries that
are Subsidiary Guarantors and certifying that each Subsidiary that is required
to be a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor,
in each case, as of the date of such certificate of Senior Financial Officer.
    -19-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 7.3.    Visitation. The Company shall permit the representatives of
each Purchaser and holder of a Note that is an Institutional Investor:
    (a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Company, to visit the principal executive office of the Company, to discuss the
affairs, finances and accounts of the Company and its Subsidiaries with the
Company’s officers, and (with the consent of the Company, which consent will not
be unreasonably withheld) its independent public accountants, and (with the
consent of the Company, which consent will not be unreasonably withheld) to
visit the other offices and properties of the Company and each Subsidiary, all
at such reasonable times and as often as may be reasonably requested in writing;
and
    (b)    Default — if a Default or Event of Default then exists, at the
expense of the Company, to visit and inspect any of the offices or properties of
the Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.
    Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Company pursuant to
Section 7.1(a), (b), or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements with
respect thereto:
    (a)    such financial statements satisfying the requirements of
Section 7.1(a) or (b) and related Officer’s Certificate satisfying the
requirements of Section 7.2 and any other information required under
Section 7.1(c) are delivered to each Purchaser or holder of a Note by e-mail at
the e-mail address set forth in Schedule A for such Purchaser or holder or as
communicated from time to time in a separate writing delivered to the Company;
    (b)    the Company shall have timely filed such Form 10Q or Form 10K,
satisfying the requirements of Section 7.1(a) or Section 7.1(b), as the case may
be, with the SEC on EDGAR and shall have made such form and the related
Officer’s Certificate satisfying the requirements of Section 7.2 available on
its home page on the internet, which is located at http://www.azz.com as of the
date of this Agreement;
    (c)    such financial statements satisfying the requirements of
Section 7.1(a) or Section 7.1(b) and related Officer’s Certificate(s) satisfying
the requirements of Section 7.2 and any other information required under
Section 7.1(c) are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each Purchaser or holder of Notes has free
access; or
    -20-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (d)    the Company shall have timely filed any of the items referred to in
Section 7.1(a), (b) or (c) with the SEC on EDGAR and shall have made such items
available on its home page on the internet or on IntraLinks or on any other
similar website to which each Purchaser or holder of Notes has free access;
provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each Purchaser and holder
of a Note prior written notice, which may be by email or in accordance with
Section 18, of such posting or filing in connection with each delivery, provided
further, that upon request of any holder or Purchaser to receive paper copies of
such forms, financial statements, other information and Officer’s Certificates
or to receive them by email, the Company will promptly email them or deliver
such paper copies, as the case may be, to such Purchaser or holder.
Section 8.    Payment of the Notes.
    Section 8.1.    Maturity of Series 2020 Notes. The entire unpaid principal
amount of the Series 2020A Notes and the Series 2020B Notes shall become due and
payable on the Maturity Date thereof.
    Section 8.2.    Optional Prepayments with Make-Whole Amount. The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding in the case of a
partial prepayment, at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the MakeWhole
Amount determined for the prepayment date with respect to such principal amount.
The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than 30 days and not more than 60
days prior to the date fixed for such prepayment. Each such notice shall specify
such date (which shall be a Business Day), the aggregate principal amount of the
Notes to be prepaid on such date, the principal amount of each Note held by such
holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation. Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
    Section 8.3.    Allocation of Partial Prepayments. In the case of each
partial prepayment of the Notes, other than any offer of prepayment of the Notes
pursuant to Sections 8.7, that has been rejected or deemed rejected by any
holder or holders of Notes, the principal amount of the Notes shall be allocated
among all of the Notes at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for
    -21-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
prepayment. All regularly scheduled partial prepayments made with respect to any
Series of Additional Notes pursuant to any Supplement shall be allocated as
provided therein.
    Section 8.4.    Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable MakeWhole Amount. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and MakeWhole Amount as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
    Section 8.5.    Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with the terms of this Agreement and the Notes. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.
    Section 8.6.    MakeWhole Amount for the Series 2020 Notes. The term
“MakeWhole Amount” means with respect to any Note an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note, over the amount of such Called
Principal, provided that the MakeWhole Amount may in no event be less than
zero. For the purposes of determining the MakeWhole Amount, the following terms
have the following meanings:
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
ontherun U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities
    -22-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Reported having a maturity equal to such Remaining Average Life, then such
implied yield to maturity will be determined by (i) converting U.S. Treasury
bill quotations to bond equivalent yields in accordance with accepted financial
practice and (ii) interpolating linearly between the “Ask Yields” Reported for
the applicable most recently issued actively traded ontherun U.S. Treasury
securities with the maturities (1) closest to and greater than such Remaining
Average Life and (2) closest to and less than such Remaining Average Life. The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360day year comprised of twelve 30day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has
    -23-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
    Section 8.7.    Change in Control.
    (a)    Notice of Change in Control or Control Event. The Company will,
within 15 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change in Control or Control Event, give written notice of
such Change in Control or Control Event to each holder of Notes unless notice in
respect of such Change in Control (or the Change in Control contemplated by such
Control Event) shall have been given pursuant to subparagraph (b) of this
Section 8.7. If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay Notes as described in subparagraph (c) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (g) of this Section 8.7.
    (b)    Condition to Company Action. The Company will not take any action
that consummates or finalizes a Change in Control unless (i) at least
15 Business Days prior to such action it shall have given to each holder of
Notes written notice containing and constituting an offer to prepay Notes as
described in subparagraph (c) of this Section 8.7, accompanied by the
certificate described in subparagraph (g) of this Section 8.7, and
(ii) contemporaneously with such action, it prepays all Notes required to be
prepaid in accordance with this Section 8.7.
    (c)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.7 shall be an offer to prepay, in
accordance with and subject to this Section 8.7, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). If such Proposed Prepayment Date is in connection with an
offer contemplated by subparagraph (a) of this Section 8.7, such date shall be
not less than 20 days and not more than 30 days after the date of such offer (if
the Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 20th day after the date of such offer).
    (d)    Acceptance; Rejection. A holder of Notes may accept the offer to
prepay made pursuant to this Section 8.7 by causing a notice of such acceptance
or rejection to be delivered to the Company at least 5 Business Days prior to
the Proposed Prepayment Date. A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.7 shall be deemed to constitute
a rejection of such offer by such holder.
    (e)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date except as provided in subparagraph
(f) of this Section 8.7.
    (f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by subparagraph (b) and accepted in
accordance with subparagraph (d) of this Section 8.7 is subject to the
occurrence of the Change in Control in
    -24-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
respect of which such offers and acceptances shall have been made. In the event
that such Change in Control does not occur on the Proposed Prepayment Date in
respect thereof, the prepayment shall be deferred until and shall be made on the
date on which such Change in Control occurs. The Company shall keep each holder
of Notes reasonably and timely informed of (i) any such deferral of the date of
prepayment, (ii) the date on which such Change in Control and the prepayment are
expected to occur, and (iii) any determination by the Company that efforts to
effect such Change in Control have ceased or been abandoned (in which case the
offers and acceptances made pursuant to this Section 8.7 in respect of such
Change in Control shall be deemed rescinded).
    (g)    Officer’s Certificate. Each offer to prepay the Notes pursuant to
this Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
    (h)    “Change in Control” Defined. “Change in Control” means, with respect
to any Person, an event or series of events by which:
    (i)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the equity securities of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right); or
    (ii)    during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
    -25-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (i)    “Control Event” Defined. “Control Event” means:
    (i)    the execution by the Company or any of its Subsidiaries or Affiliates
of any agreement or letter of intent with respect to any proposed transaction or
event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,
    (ii)    the execution of any written agreement which, when fully performed
by the parties thereto, would result in a Change in Control, or
    (iii)    the making of any written offer by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the First Closing) or related persons constituting a group (as such term
is used in Rule 13d-5 under the Exchange Act as in effect on the date of the
First Closing) to the holders of the common stock of the Company, which offer,
if accepted by the requisite number of holders, would result in a Change in
Control.
    Section 8.8.    Payments Due on Non-Business Days. Anything in this
Agreement or the Notes to the contrary notwithstanding, (x) except as set forth
in clause (y), any payment of interest on any Note that is due on a date that is
not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day; and (y) any payment of principal of or
Make-Whole Amount on any Note (including principal due on the Maturity Date of
such Note) that is due on a date that is not a Business Day shall be made on the
next succeeding Business Day and shall include the additional days elapsed in
the computation of interest payable on such next succeeding Business Day.
Section 9.    Affirmative Covenants.
From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Company covenants that:
    Section 9.1.    Compliance with Laws. Without limiting Section 10.10, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case except to the extent
that non-compliance with such laws, ordinances or governmental rules or
regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
    Section 9.2.    Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective
    -26-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
properties and businesses against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputations engaged in the
same or a similar business and similarly situated.
    Section 9.3.    Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
    Section 9.4.    Payment of Taxes and Claims. The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims, individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect.
    Section 9.5.    Corporate Existence, Etc. Subject to Section 10.6, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.6 and 10.7, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
    Section 9.6.    Notes to Rank Pari Passu. The Notes and all other
obligations under this Agreement of the Company are and at all times shall
remain direct and unsecured obligations of the Company ranking pari passu with
all Indebtedness outstanding under the Bank Credit Agreement and all other
present and future unsecured Indebtedness (actual or contingent) of the Company
which is not expressed to be subordinate or junior in rank to any other
unsecured Indebtedness of the Company.
    -27-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 9.7.    Additional Subsidiary Guarantors. (a) The Company will cause
each of its Subsidiaries that guarantees or otherwise becomes liable at any
time, whether as a borrower or an additional or coborrower or otherwise, for or
in respect of any Indebtedness under any Material Credit Facility to
concurrently therewith:
    (i)    enter into a joinder to the Subsidiary Guaranty in form and substance
satisfactory to the Required Holders (a “Joinder Agreement”) providing for the
guaranty by such Subsidiary, on a joint and several basis with all other such
Subsidiaries, of (x) the prompt payment in full when due of all amounts payable
by the Company pursuant to the Notes (whether for principal, interest,
MakeWhole Amount or otherwise) and this Agreement, including all indemnities,
fees and expenses payable by the Company thereunder and (y) the prompt, full and
faithful performance, observance and discharge by the Company of each and every
covenant, agreement, undertaking and provision required pursuant to the Notes or
this Agreement to be performed, observed or discharged by it; and
    (ii)    deliver the following to each Purchaser and holder of a Note:
    (A)    an executed counterpart of such Joinder Agreement;
    (B)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Section 5
of this Agreement (but with respect to such Subsidiary and such Joinder
Agreement rather than the Company);
    (C)    all documents as may be reasonably requested by the Required Holders
to evidence the due organization, continuing existence and, where applicable,
good standing of such Subsidiary and the due authorization by all requisite
action on the part of such Subsidiary of the execution and delivery of such
Joinder Agreement and the performance by such Subsidiary of its obligations
thereunder; and
    (D)    an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Joinder Agreement as
the Required Holders may reasonably request.
    (b)    At the election of the Company and by written notice to each holder
of Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under the Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect
    -28-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
to, such release and discharge, no Default or Event of Default shall be
existing, (iii) no amount is then due and payable under such Subsidiary
Guaranty, (iv) if in connection with such Subsidiary Guarantor being released
and discharged under any Material Credit Facility, any fee or other form of
consideration is given to any holder of Indebtedness under such Material Credit
Facility for such release, the holders of the Notes shall receive equivalent
consideration substantially concurrently therewith and (v) each holder shall
have received a certificate of a Responsible Officer certifying as to the
matters set forth in clauses (i) through (iv). In the event of any such release,
for purposes of Section 10.1, 10.2 and 10.4, all Indebtedness of such Subsidiary
shall be deemed to have been incurred concurrently with such release.
    Section 9.8.    Books and Records. The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be. The Company will, and will cause each of its Subsidiaries to, keep
books, records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
If the Company fails to comply with any provision of Section 9 on or after the
date of this Agreement and prior to any Closing, if such a failure occurs, then
any of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.
Section 10.    Negative Covenants.
From the date of this Agreement until the First Closing and thereafter, so long
as any of the Notes are outstanding, the Company covenants that:
    Section 10.1.    Leverage Ratio. The Company will not at any time permit on
a consolidated basis the Leverage Ratio to exceed 3.25:1.00; provided that one
(1) time during the term of this Agreement, the Leverage Ratio may exceed
3.25:1.00 so long as it does not exceed 3.75:1.00, beginning with the fiscal
quarter in which any Significant Acquisition occurs and continuing for three (3)
full consecutive fiscal quarters thereafter. This ratio will be calculated at
the end of each reporting period for which this Agreement requires the Company
to deliver financial statements for the Rolling Period then ended.
    Section 10.2.    Interest Coverage Ratio. The Company will not permit on a
consolidated basis the Interest Coverage Ratio to fall below 3.00:1.00. This
ratio will be calculated at the end of each reporting period for which this
Agreement requires Company to deliver financial statements for the Rolling
Period then ended.
    Section 10.3.    [Reserved].
    -29-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 10.4.    Priority Indebtedness. The Company will not at any time
permit the aggregate amount of all Priority Indebtedness to exceed 20% of
Consolidated Net Worth (Consolidated Net Worth to be determined as of the end of
the then most recently ended fiscal quarter of the Company).
    Section 10.5.    Limitation on Liens. The Company will not, and will not
permit any of its Subsidiaries to, directly or indirectly create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:
    (a)    Liens that may be created or exist pursuant to any Note Document
(provided that all Notes are secured equally and ratably with each other Note);
    (b)    Liens existing on the date hereof and listed on Schedule 10.5 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
(except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder), (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Company or any Subsidiary Guarantor, as the case may be, or Purchasers than
the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
    (c)    Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
    (d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
    (e)    pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
    (f)    Liens to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds
    -30-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
and other obligations of like nature incurred in the ordinary course of
business, to the extent that such Liens are required by the counterparties
thereto;
    (g)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
    (h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(j);
    (i)    Liens securing Indebtedness incurred or assumed after the date of
this Agreement in respect of Capital Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets; provided that (i) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (ii) the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
    (j)    Liens existing on property or assets acquired in an Acquisition, so
long as such Liens are not created in contemplation of such Acquisition; and
    (k)    other Liens securing Indebtedness of the Company or any Subsidiary
not otherwise permitted by clauses (a) through (j), provided that Priority
Indebtedness shall not at any time exceed 20% of Consolidated Net Worth
(Consolidated Net Worth to be determined as of the end of the then most recently
ended fiscal quarter of the Company), provided, further, that notwithstanding
the foregoing, the Company shall not, and shall not permit any of its
Subsidiaries to, secure pursuant to this Section 10.5(k) any Indebtedness
outstanding under or pursuant to any Material Credit Facility unless and until
the Notes (and any guaranty delivered in connection therewith) shall
concurrently be secured equally and ratably with such Indebtedness pursuant to
documentation reasonably acceptable to the Required Holders in substance and in
form, including an intercreditor agreement and opinions of counsel to the
Company and/or any such Subsidiary, as the case may be, from counsel that is
reasonably acceptable to the Required Holders.
    Section 10.6.    Dispositions. The Company will not, and will not permit any
Subsidiary to, make any Disposition or enter into any agreement to make any
Disposition, except:
    (a)    Dispositions of obsolete, worn out or immaterial property, whether
now owned or hereafter acquired, in the ordinary course of business;
    (b)    Dispositions of inventory in the ordinary course of business;
    (c)    Dispositions of delinquent accounts receivable in the ordinary course
of business for purposes of collection;
    -31-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (d)    Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
    (e)    Dispositions of property by any Subsidiary to the Company or to a
whollyowned Subsidiary; provided that if the transferor of such property is a
Subsidiary Guarantor, the transferee thereof must either be the Company or a
Subsidiary Guarantor;
    (f)    Dispositions permitted by Section 10.7; and
    (g)    if no Default then exists or would result therefrom, other
Dispositions that, when added to the book value of all other Dispositions during
the period of 12 consecutive months ending on the date of such Disposition, do
not exceed 15% of the book value of Consolidated Total Assets, determined as of
the end of the fiscal quarter immediately preceding such Disposition; provided
that there shall be excluded from any determination of the book value of
Dispositions during such 12 consecutive month period any Dispositions pursuant
to clauses (a)-(f) of this Section 10.6;
provided, however, that any Dispositions pursuant to subsections (a) through (g)
of this Section 10.6 shall be for fair market value.
    Section 10.7.    Merger; Consolidation, Etc. The Company will not, and will
not permit any Subsidiary Guarantor to, consolidate with or merge with any other
Person or convey, transfer or lease substantially all of its assets in a single
transaction or series of transactions to any Person unless:
    (a)    in the case of any such transaction involving the Company, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;
    (b)    in the case of any such transaction involving a Subsidiary Guarantor,
the successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such
    -32-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Subsidiary Guarantor as an entirety, as the case may be, shall be (1) the
Company, such Subsidiary Guarantor or another Subsidiary Guarantor; (2) a
solvent corporation or limited liability company (other than the Company or
another Subsidiary Guarantor) that is organized and existing under the laws of
the United States or any state thereof (including the District of Columbia) and,
if such Subsidiary Guarantor is not such corporation or limited liability
company, (A) such corporation or limited liability company shall have executed
and delivered to each holder of Notes its assumption of the due and punctual
performance and observance of each covenant and condition of the Subsidiary
Guaranty of such Subsidiary Guarantor and (B) the Company shall have caused to
be delivered to each holder of Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof; or (3) any other Person so long as the transaction is treated
as a disposition of all of the assets of such Subsidiary Guarantor for purposes
of Section 10.6 and, based on such characterization, would be permitted pursuant
to Section 10.6;
    (c)    each Subsidiary Guarantor under any Subsidiary Guaranty that is
outstanding at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
    (d)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.
    Section 10.8.    Line of Business. The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Memorandum and other
Public Filings.
    Section 10.9.    Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, enter into directly or indirectly any
Material transaction or Material group of
    -33-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
related transactions (including the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
    Section 10.10.    Economic Sanctions, Etc. The Company will not, and will
not permit any Controlled Entity to (a) become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
If the Company fails to comply with any provision of Section 10 on or after the
date of this Agreement and prior to any Closing, if such a failure occurs, then
any of the Purchasers may elect not to purchase the Notes on the date of Closing
that is specified in Section 3.
Section 11.    Events of Default.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
    (a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
    (b)    the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or
    (c)    the Company defaults in the performance of or compliance with any
term contained in Section 7.1(d) or Section 10, or any additional covenant
contained in a Supplement that is made subject to this paragraph (c), or any
Subsidiary Guarantor defaults in the performance of or compliance with any term
of the Subsidiary Guaranty beyond any period of grace or cure period provided
with respect thereto; or
    (d)    the Company or any Subsidiary Guarantor defaults in the performance
of or compliance with any term contained herein or in any Supplement (other than
those referred to in paragraphs (a), (b) and (c) of this Section 11) or in any
Subsidiary Guaranty and such default is not remedied within 30 days after the
earlier of (i) a Responsible Officer obtaining actual knowledge of such default
or (ii) the Company receiving written notice of such default from any holder of
a Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (d) of Section 11); or
    -34-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    (e)    (i) any representation or warranty made in writing by or on behalf of
the Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
    (f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 (or its equivalent in the
relevant currency of payment) beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment) or of any mortgage, indenture or
other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Indebtedness to convert such Indebtedness into equity
interests), (x) the Company or any Subsidiary has become obligated to purchase
or repay Indebtedness before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $25,000,000 (or its equivalent in the relevant currency of payment), or
(y) one or more Persons have the right to require the Company or any Subsidiary
so to purchase or repay such Indebtedness; or
    (g)    the Company or any Subsidiary (i) is generally not paying, or admits
in writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
    (h)    a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any of its
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for
    -35-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding-up or liquidation of the
Company, any of its Subsidiaries, or any such petition shall be filed against
the Company, any of its Subsidiaries and such petition shall not be dismissed
within 60 days; or
    (i)    any event occurs with respect to the Company or any Subsidiary which
under the laws of any jurisdiction is analogous to any of the events described
in Section 11(g) or Section 11(h), provided that the applicable grace period, if
any, which shall apply shall be the one applicable to the relevant proceeding
which most closely corresponds to the proceeding described in Section 11(g) or
Section 11(h); or
    (j)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000 (or its equivalent in the relevant currency
of payment), including any such final order enforcing a binding arbitration
decision, are rendered against one or more of the Company and its Subsidiaries
and which judgments are not, within 60 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 60 days after
the expiration of such stay; or
    (k)    if (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) there is any “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under one or more Plans, determined in
accordance with Title IV of ERISA, (iv) the aggregate present value of accrued
benefit liabilities under all funded NonU.S. Plans exceeds the aggregate
current value of the assets of such NonU.S. Plans allocable to such
liabilities, (v) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (vi) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, (vii) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides postemployment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder,
(viii) the Company or any Subsidiary fails to administer or maintain a NonU.S.
Plan in compliance with the requirements of any and all applicable laws,
statutes, rules, regulations or court orders or any NonU.S. Plan is
involuntarily terminated or wound up, or (ix) the Company or any Subsidiary
becomes subject to the imposition of a financial penalty (which for this purpose
shall mean any tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more NonU.S. Plans; and any such event or
events described in clauses (i) through (ix) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
    -36-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in Section 3 of ERISA; or
    (l)    any Subsidiary Guaranty shall cease to be in full force and effect,
any Subsidiary Guarantor or any Person acting on behalf of any Subsidiary
Guarantor shall contest in any manner the validity, binding nature or
enforceability of any Subsidiary Guaranty, or the obligations of any Subsidiary
Guarantor under any Subsidiary Guaranty are not or cease to be legal, valid,
binding and enforceable in accordance with the terms of such Subsidiary
Guaranty.
Section 12.    Remedies on Default, Etc.
    Section 12.1.    Acceleration. (a) If an Event of Default with respect to
the Company described in Section 11(g), (h) or (i) (other than an Event of
Default described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
    (b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
    (c)    If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
MakeWhole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a MakeWhole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
    Section 12.2.    Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, a Purchaser
or the holder of any Note at the time outstanding may proceed to protect and
enforce the rights of such Purchaser or holder by an action at law, suit in
equity or other appropriate proceeding, whether for the specific performance of
any agreement contained herein or in any Note or Subsidiary Guaranty, or for an
injunction
    -37-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
against a violation of any of the terms hereof or thereof, or in aid of the
exercise of any power granted hereby or thereby or by law or otherwise.
    Section 12.3.    Rescission. At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in aggregate principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.
    Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by this Agreement, any Subsidiary Guaranty or any Note upon any
holder thereof shall be exclusive of any other right, power or remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise. Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including reasonable
attorneys’ fees, expenses and disbursements.
Section 13.    Registration; Exchange; Substitution of Notes.
    Section 13.1.    Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
    -38-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 13.2.    Transfer and Exchange of Notes. Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iv)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) of the same Series
(and of the same tranche if such Series has separate tranches) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of the Note of
such Series originally issued hereunder or pursuant to any Supplement. Each such
new Note shall be dated and bear interest from the date to which interest shall
have been paid on the surrendered Note or dated the date of the surrendered Note
if no interest shall have been paid thereon. The Company may require payment of
a sum sufficient to cover any stamp tax or governmental charge imposed in
respect of any such transfer of Notes. Notes shall not be transferred in
denominations of less than $100,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes of a Series,
one Note of a Series may be in a denomination of less than $100,000. Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA.
    Section 13.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iv)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
    (a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
    (b)    in the case of mutilation, upon surrender and cancellation thereof,
the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note of the same Series (and of the same tranche if such Series has separate
tranches), dated and bearing interest from the date to which interest shall have
been paid on such lost, stolen, destroyed or mutilated Note or dated the date of
such lost, stolen, destroyed or mutilated Note if no interest shall have been
paid thereon.
    -39-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Section 14.    Payments on Notes.
    Section 14.1.    Place of Payment. Subject to Section 14.2, payments of
principal, MakeWhole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of U.S.
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
    Section 14.2.    Home Office Payment. So long as any Purchaser or Additional
Purchaser or such Purchaser’s nominee or such Additional Purchaser’s nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount and interest by the
method and at the address specified for such purpose for such Purchaser on
Schedule A hereto or, in the case of any Additional Purchaser, Schedule A
attached to any Supplement pursuant to which such Additional Purchaser is a
party, or by such other method or at such other address as such Purchaser or
Additional Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser or Additional Purchaser shall
surrender such Note for cancellation, reasonably promptly after any such
request, to the Company at its principal executive office or at the place of
payment most recently designated by the Company pursuant to Section 14.1. Prior
to any sale or other disposition of any Note held by any Purchaser or Additional
Purchaser or such Person’s nominee, such Person will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2. The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note.
    Section 14.3.    FATCA Information. By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other Forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.
    -40-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Section 15.    Expenses, Etc.
    Section 15.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel for the Purchasers or
any Additional Purchasers and, if reasonably required by the Required Holders,
local or other counsel) incurred by each Purchaser and each Additional Purchaser
and each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement (including any Supplement or any Subsidiary Guaranty) or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement (including any Supplement or any Subsidiary Guaranty) or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement (including any
Supplement or any Subsidiary Guaranty) or the Notes, or by reason of being a
holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty,
and (c) the costs and expenses incurred in connection with the filing of this
Agreement (or any Supplement) for any Series of Notes and all related documents
and financial information with the SVO provided, that such costs and expenses
under this clause (c) shall not exceed $3,500 for any Series of Notes. The
Company will pay, and will save each Purchaser, each Additional Purchaser and
each other holder of a Note harmless from, all claims in respect of (i) any
fees, costs or expenses if any, of brokers and finders (other than those, if
any, retained by a Purchaser or other holder) incurred in connection with its
purchase of the Notes, (ii) any and all wire transfer fees that any bank or
other financial institution deducts from any payment under such Note to such
holder or otherwise charges to a holder of a Note with respect to a payment
under such Note and (iii) any judgment, liability, claim, order, decree, fine,
penalty, cost, fee, expense (including reasonable attorneys’ fees and expenses)
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Company.
    Section 15.2.    Certain Taxes. The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any Subsidiary
Guaranty or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement or any Subsidiary Guaranty
or of any of the Notes, and to pay any value added tax due and payable in
respect of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.
    Section 15.3.    Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any
    -41-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
provision of this Agreement, any Supplement, any Subsidiary Guaranty or the
Notes, and the termination of this Agreement or any Supplement.
Section 16.    Survival of Representations and Warranties; Entire Agreement.
All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any such Note or portion thereof or interest therein and the payment of any Note
and may be relied upon by any subsequent holder of any such Note, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Additional Purchaser or any other holder of any such Note. All statements
contained in any certificate or other instrument delivered by or on behalf of
the Company pursuant to this Agreement or any Supplement shall be deemed
representations and warranties of the Company under this Agreement; provided,
that the representations and warranties contained in any Supplement shall only
be made for the benefit of the Additional Purchasers which are party to such
Supplement and the holders of the Notes issued pursuant to such Supplement,
including subsequent holders of any Note issued pursuant to such Supplement, and
shall not require the consent of the holders of existing Notes. Subject to the
preceding sentence, this Agreement (including every Supplement) and the Notes
embody the entire agreement and understanding between the Purchasers and the
Additional Purchasers and the Company and supersede all prior agreements and
understandings relating to the subject matter hereof.
Section 17.    Amendment and Waiver.
    Section 17.1.    Requirements. (a) This Agreement (including any Supplement)
and the Notes may be amended, and the observance of any term hereof or of the
Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(i) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof or the corresponding provision of any Supplement, or any defined
term (as it is used in any such Section or such corresponding provision of any
Supplement), will be effective as to any holder of Notes unless consented to by
such holder of Notes in writing, and (ii) no such amendment or waiver may,
without the written consent of all of the holders of Notes at the time
outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.
    (b)    Supplements. Notwithstanding anything to the contrary contained
herein, the Company may enter into any Supplement providing for the issuance of
one or more Series of Additional Notes consistent with Sections 2.2 hereof
without obtaining the consent of any holder of any other Series of Notes.
    -42-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
    Section 17.2.    Solicitation of Holders of Notes.
    (a)    Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof, any Supplement or of the Notes or any Subsidiary Guaranty. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to the provisions of this Section 17 or any Subsidiary
Guaranty to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
    (b)    Payment. The Company will not directly or indirectly pay or cause to
be paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any Subsidiary Guaranty or any Note unless such
remuneration is concurrently paid, or security is concurrently granted or other
credit support is concurrently provided, on the same terms, ratably to each
holder of Notes then outstanding even if such holder did not consent to such
waiver or amendment.
    (c)    Consent in Contemplation of Transfer. Any consent given pursuant to
this Section 17 or any Subsidiary Guaranty by a holder of a Note that has
transferred or has agreed to transfer its Note to (i) the Company, (ii) any
Subsidiary or any other Affiliate or (iii) any other Person in connection with,
or in anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates (either pursuant to a
waiver under Section 17.1(c) or subsequent to Section 8.5 having been amended
pursuant to Section 17.1(c)), in each case in connection with such consent,
shall be void and of no force or effect except solely as to such holder, and any
amendments effected or waivers granted or to be effected or granted that would
not have been or would not be so effected or granted but for such consent (and
the consents of all other holders of Notes that were acquired under the same or
similar conditions) shall be void and of no force or effect except solely as to
such holder.
    Section 17.3.    Binding Effect, Etc. Any amendment or waiver consented to
as provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and the holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note. As used herein, the term “this Agreement”
and references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.
    Section 17.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then
    -43-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
outstanding approved or consented to any amendment, waiver or consent to be
given under this Agreement, any Subsidiary Guaranty or the Notes, or have
directed the taking of any action provided herein or in any Subsidiary Guaranty
or the Notes to be taken upon the direction of the holders of a specified
percentage of the aggregate principal amount of Notes then outstanding, Notes
directly or indirectly owned by the Company or any of its Affiliates shall be
deemed not to be outstanding.
Section 18.    Notices.
    Section 18.1.    Notices Generally. All notices and communications provided
for hereunder shall be in writing and sent (a) by telecopy if the sender on the
same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), or (b) by registered or certified mail with
return receipt requested (postage prepaid), or (c) by a recognized overnight
delivery service (with charges prepaid). Any such notice must be sent:
    (i)    if to a Purchaser or such Purchaser’s nominee, to such Purchaser or
such Purchaser’s nominee at the address specified for such communications in
Schedule A to this Agreement, or at such other address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;
    (ii)    if to an Additional Purchaser or such Additional Purchaser’s
nominee, to such Additional Purchaser or such Additional Purchaser’s nominee at
the address specified for such communications in Schedule A to any Supplement,
or at such other address as such Additional Purchaser or such Additional
Purchaser’s nominee shall have specified to the Company in writing; and
    (iii)    if to any other holder of any Note, to such holder at such address
as such other holder shall have specified to the Company in writing pursuant to
this Section 18, or
    (iv)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Chief Financial Officer, or at such other
address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 18.1 will be deemed given only when actually
received.
Section 19.    Reproduction of Documents.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing or by any
Additional Purchaser (except the Notes themselves), and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser or any Additional Purchaser, may be reproduced by such
Purchaser or such Additional Purchaser by any photographic, photostatic,
electronic, digital, or other similar process and such Purchaser or such
Additional Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
    -44-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
such Additional Purchaser in the regular course of business) and any
enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
Section 20.    Confidential Information.
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or any Additional Purchaser by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
(or that would reasonably be understood to be confidential or proprietary) when
received by such Purchaser as being confidential information of the Company or
such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser or such Additional
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by such Purchaser or such Additional
Purchaser or any Person acting on such Purchaser’s or such Additional
Purchaser’s behalf, (c) otherwise becomes known to such Purchaser or such
Additional Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or such Additional Purchaser under Section 7.1 that are otherwise publicly
available. Each Purchaser and each Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or such Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser or such
Additional Purchaser, provided that such Purchaser or such Additional Purchaser
may deliver or disclose Confidential Information to (i) such Purchaser’s or such
Additional Purchaser’s directors, trustees, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by such Purchaser’s
or such Additional Purchaser’s Notes), (ii) its auditors such Purchaser’s or
such Additional Purchaser’s financial advisors and other professional advisors
who agree to hold confidential the Confidential Information in accordance with
the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which such Purchaser or such Additional Purchaser
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing for the benefit of the Company
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 20), (v) any Person from which such Purchaser or such
Additional Purchaser offers to purchase any security of the Company (if such
Person has agreed in writing for the benefit of the Company prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser or such Additional Purchaser, (vii) the NAIC or the SVO or,
in each case or any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s or such
Additional Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law,
    -45-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
rule, regulation or order applicable to such Purchaser or such Additional
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser or such Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or such Additional Purchaser may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or such Additional Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
Section 21.    Substitution of Purchaser.
Each Purchaser and each Additional Purchaser shall have the right to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Company, which notice shall be
signed by both such Purchaser or such Additional Purchaser and such Affiliate,
shall contain such Affiliate’s agreement to be bound by this Agreement and shall
contain a confirmation by such Affiliate of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser or such Additional Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser or such original Additional Purchaser. In the
event that such Affiliate is so substituted as a Purchaser or an Additional
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser or such original Additional Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, any
reference to such Affiliate as a “Purchaser” or an “Additional Purchaser” in
this Agreement (other than in this Section 21), shall no longer be deemed to
refer to such Affiliate, but shall refer to such original Purchaser or such
original Additional Purchaser, and such original Purchaser or such original
Additional Purchaser shall again have all the rights of an original holder of
the Notes under this Agreement.
Section 22.    Miscellaneous.
    Section 22.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement (including all covenants and other agreements
contained in any Supplement) by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective
    -46-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not, except that, subject to Section 10.2, the Company may not
assign or otherwise transfer any of its rights or obligations hereunder or under
the Notes without the prior written consent of each holder. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto and their respective successors and assigns
permitted hereby) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
    Section 22.2.    Accounting Terms. All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (i) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (ii) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the covenants
set out in this Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Financial Accounting Standards
Board Accounting Standards Codification Topic No. 825-10-25 – Fair Value Option,
International Accounting Standard 39 – Financial Instruments: Recognition and
Measurement or any similar accounting standard) shall be disregarded and such
determination shall be made by valuing indebtedness at 100% of the outstanding
principal thereof. Notwithstanding the foregoing, if the Company notifies the
holders of Notes that, in the Company’s reasonable opinion, or if the Required
Holders notify the Company that, in the Required Holders’ reasonable opinion, as
a result of changes in GAAP from time to time (“Subsequent Changes”), any of the
covenants contained in Section 10 or any of the defined terms used therein, no
longer apply as intended such that such covenants are materially more or less
restrictive to the Company than are such covenants immediately prior to giving
effect to such Subsequent Changes, the Company and the holders of Notes shall
negotiate in good faith to reset or amend such covenants or defined terms so as
to negate such Subsequent Changes, or to establish alternative covenants or
defined terms. Until the Company and the Required Holders so agree to reset,
amend or establish alternative covenants or defined terms, the covenants
contained in Section 10, together with the relevant defined terms, shall
continue to apply and compliance therewith shall be determined assuming that the
Subsequent Changes shall not have occurred (“Static GAAP”). During any period
that compliance with any covenants shall be determined pursuant to Static GAAP,
the Company shall include relevant reconciliations in reasonable detail between
GAAP and Static GAAP with respect to the applicable covenant compliance
calculations contained in each certificate of a Senior Financial Officer
delivered pursuant to Section 7.2 during such period.
    Section 22.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
    Section 22.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking,
    -47-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
such provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
    Section 22.5.    Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto. The parties agree to electronic contracting and signatures with
respect to this Agreement, the Subsidiary Guaranty and the other documents
delivered in connection therewith (excluding the Notes, collectively referred to
herein as the “Note Documents”). Delivery of an electronic signature to, or a
signed copy of, the Note Documents by facsimile, email or other electronic
transmission shall be fully binding on the parties to the same extent as the
delivery of the signed originals and shall be admissible into evidence for all
purposes. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with the
Note Documents shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Company, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paperbased recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act. Notwithstanding the
foregoing, if any Purchaser shall request manually signed counterpart signatures
to any Note Document, the Company hereby agrees to use its reasonable endeavors
to provide such manually signed signature pages as soon as reasonably
practicable.
    Section 22.6.    Governing Law. This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of
    -48-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
New York excluding choice-of-law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.
    Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
    (b)    The Company agrees, to the fullest extent permitted by applicable
law, that a final judgment in any suit, action or proceeding of the nature
referred to in Section 22.7(a) brought in any such court shall be conclusive and
binding upon it subject to rights of appeal, as the case may be, and may be
enforced in the courts of the United States of America or the State of New York
(or any other courts to the jurisdiction of which it or any of its assets is or
may be subject) by a suit upon such judgment.
    (c)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered, certified, priority or
express mail (or any substantially similar form of mail), postage prepaid,
return receipt or delivery confirmation requested, to it at its address
specified in Section 18 or at such other address of which such holder shall then
have been notified pursuant to said Section. The Company agrees that such
service upon receipt (i) shall be deemed in every respect effective service of
process upon it in any such suit, action or proceeding and (ii) shall, to the
fullest extent permitted by applicable law, be taken and held to be valid
personal service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.
    (d)    Nothing in this Section 22.7 shall affect the right of any holder of
a Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
    (e)    The parties hereto hereby waive trial by jury in any action brought
on or with respect to this Agreement, the Notes or any other document executed
in connection herewith or therewith.
* * * * *
The execution hereof by the Company and Purchasers shall constitute a contract
among the
    -49-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Company and the Purchasers for the uses and purposes hereinabove set forth. This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.
    -50-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement


Very truly yours,


AZZ Inc.






By: /s/ Thomas E. Ferguson    
    Name:    Thomas E. Ferguson
    Title:    President and Chief Executive Officer




    -51-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Massachusetts Mutual Life Insurance Company
By: Barings LLC as Investment Adviser






By: /s/ James Moore    
    Name: James Moore
    Title: Managing Director






    -52-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Pacific Life Insurance Company






By: /s/ Matthew A. Levene    
    Name: Matthew A. Levene
    Title: Assistant Vice President








    -53-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


The Prudential Insurance Company of America




By: /s/ Jason Hartman    
     Name: Jason Hartman
    Title: Second Vice President


BCBSM, Inc. dba Blue Cross and Blue Shield of Minnesota


By: PGIM Private Placement Investors, L.P. (as Investment Advisor)


By: PGIM Private Placement Investors, Inc. (as its General Partner)




    By: /s/ Jason Hartman                
    Name: Jason Hartman
    Title: Vice President


    -54-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


The Guardian Life Insurance Company of America
The Guardian Insurance & Annuity Company, Inc.




By:/s/ Gwendolyn S. Foster    
    Name: Gwendolyn S. Foster
    Title: Managing Director








    -55-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


American Republic Insurance Company
Blue Cross and Blue Shield of Florida, Inc.
Catholic United Financial
Minnesota Life Insurance Company
New Era Life Insurance Company
Optum Bank, Inc.
Polish National Alliance of the U.S. of N.A.
Securian Life Insurance Company
Trustmark Insurance Company
UnitedHealthcare Insurance Company
Unity Financial Life Insurance Company
Western Fraternal Life Association


By: Securian Asset Management, Inc.






By: /s/ Robin J. Lenarz    
    Name: Robin J. Lenarz
    Title: Vice President






    -56-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Thrivent Financial for Lutherans




By: /s/ William J. Hochmuth    
    Name: William J. Hochmuth
    Title: Senior Managing Director








    -57-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


American General Life Insurance Company
American Home Assurance Company


By: AIG Asset Management (U.S.), LLC, as Investment Adviser






By: /s/ Craig Moody    
    Name: Craig Moody
    Title: Sr. Vice President




American International Group UK Limited, acting by its investment adviser, AIG
Asset Management (Europe) Limited, acting by its agent, AIG Asset Management
(U.S.), LLC




By: /s/ Craig Moody    
    Name: Craig Moody
    Title: Sr. Vice President




    -58-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Connecticut General Life Insurance Company
By: Cigna Investments, Inc. (authorized agent)




By: /s/ Jason Smith    
    Name: Jason Smith
    Title: Managing Director




Cigna Health and Life Insurance Company
By: Cigna Investments, Inc. (authorized agent)




By: /s/ Jason Smith    
    Name: Jason Smith
    Title: Managing Director




HealthSpring Life & Health Insurance Company, Inc.
By: Cigna Investments, Inc. (authorized agent)




By: /s/ Jason Smith    
    Name: Jason Smith
    Title: Managing Director






    -59-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


United of Omaha Life Insurance Company




By: /s/ Justin P. Kavan    
    Name: Justin P. Kavan
    Title: Senior Vice President






    -60-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Ameritas Life Insurance Corp.
Ameritas Life Insurance Corp. of New York
By: Ameritas Investment Partners Inc., as Agent






By: /s/ Tina Udell    
    Name: Tina Udell
    Title: Vice President & Managing Director




    -61-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


The Lincoln National Life Insurance Company
By: Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact






By: /s/ Frank LaTorraca    
    Name: Frank LaTorraca
    Title: Managing Director






    -62-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


USAA Master Trust (Pension and RSP)
By: Macquarie Investment Management Advisers, a series of Macquarie Investment
Management Business Trust, Attorney in Fact






By: /s/ Jamie Chiarieri    
    Name: Jamie Chiarieri
    Title: VP, Senior Private Placements Analyst






    -63-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


State of Wisconsin Investment Board




By: /s/ Christopher P. Prestigiacomo    
    Name: Christopher P. Prestigiacomo
    Title: Portfolio Manager








    -64-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Southern Farm Bureau Life Insurance Company






By: /s/ David Divine    
    Name: David Divine
    Title: Director – Securities Management




    -65-

--------------------------------------------------------------------------------

AZZ Inc.        Note Purchase Agreement
Accepted as of the date first written above.


Life Insurance Company of the Southwest






By: /s/ Paul Koenig    
    Name: Paul Koenig
    Title: Head of Portfolio Management
    Sentinel Asset Management, Inc.








    -66-


--------------------------------------------------------------------------------



Information Relating to Purchasers
(Intentionally redacted)


Name of and Address
of Purchaser


Principal Amount of Notes
to be Purchased









Schedule A
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Defined Terms
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Acquisition” means any transaction or series of related transactions for the
purpose of, or resulting in, directly or indirectly, (a) the acquisition by the
Company or any of its Subsidiaries of all or substantially all of the assets of
a Person or of any business or division of a Person, (b) the acquisition by the
Company or any of its Subsidiaries of more than fifty percent (50%) of any class
of voting Equity Interests of any Person (provided that, formation or
organization of any entity shall not constitute an “acquisition” to the extent
that the loan constitutes an investment of the Company in any wholly‑owned
Subsidiary or investments of any wholly‑owned Subsidiary in the Company or in
another wholly‑owned Subsidiary); or (c) a merger, consolidation, amalgamation,
or other combination by the Company or any of its Subsidiaries with another
Person.
“Additional Notes” is defined in Section 2.2.
“Additional Purchasers” means purchasers of Additional Notes.
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. Unless the context
otherwise clearly requires, any reference to an “Affiliate” is a reference to an
Affiliate of the Company.
“Agreement” means this Note Purchase Agreement, including all Schedules and
Exhibits attached to this Agreement, and as supplemented by any Supplement.
“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Bank Credit Agreement” means the Amended and Restated Credit Agreement dated as
of March 21, 2017 by and among the Company, certain Subsidiaries of the Company
named therein, Bank of America, N.A., as administrative agent, and the other
financial institutions party thereto, as amended, restated, joined,
supplemented, increased or otherwise modified from time
Schedule B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



to time, and any renewals, extensions, increases or replacements thereof, which
constitute the primary bank credit facility of the Company and its Subsidiaries.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Closing” is defined in Section 3 and shall refer to the First or Second
Closing, as applicable.
“Closing Date” means the date of any Closing, as applicable.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.
“Consolidated Indebtedness” means, all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” shall mean the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.
    B-2

--------------------------------------------------------------------------------



“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means with respect to the Notes of any Series that rate of
interest per annum that is the greater of (i) 2% per annum above the rate of
interest stated in clause (a) of the first paragraph of such Notes or (ii) 2%
over the rate of interest publicly announced by U.S. Bank, N.A. as its “base” or
“prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purpose.
“EBITDA” means, for any Rolling Period, the sum of (a) Net Income for such
Rolling Period, plus (b) the sum of all amounts deducted therefrom in respect of
such Rolling Period, in conformity with GAAP, for interest, taxes, depreciation
and amortization.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder from time to time in effect.
    B-3

--------------------------------------------------------------------------------



“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“Form 10-K” is defined in Section 7.1(b).
“Form 10-Q” is defined in Section 7.1(a).
“Funded Debt” means, with respect to the Company and its Subsidiaries on a
consolidated basis, at any time and without duplication, the sum of (a) the
principal amount of all Indebtedness for borrowed money, including, without
limitation, all letters of credit issued on behalf of the Company or any of its
Subsidiaries, (b) the net total amount capitalized on a balance sheet with
respect to Capital Leases, plus (c) all other Indebtedness.
“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.
“Governmental Authority” means
    (a)    the government of
    (i)    the United States of America or any state or other political
subdivision thereof, or
    (ii)    any other jurisdiction in which the Company or any Subsidiary
conducts all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
    (b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
    B-4

--------------------------------------------------------------------------------



“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any Environmental Laws
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
    (a)    all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
    (b)    all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances and
bank guaranties;
    B-5

--------------------------------------------------------------------------------



    (c)    net obligations of such Person under any Swap Contract;
    (d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);
    (e)    indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
    (f)    Capital Leases, Synthetic Lease Obligations, and other obligations
that are considered borrowed money obligations for tax purposes but operating
leases in accordance with GAAP;
    (g)    all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
    (h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of attributable
Indebtedness in respect thereof as of such date.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than $1,000,000
of the aggregate principal amount of the Notes then outstanding, (c) any bank,
trust company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Interest Coverage Ratio” means for any Rolling Period, the ratio of (a) EBITDA
to (b) Interest Expense, in each case for such Rolling Period.
“Interest Expense” means, for any period of calculation thereof for the Company
and its Subsidiaries on a consolidated basis, the aggregate amount of all
interest (including commitment fees) on all Indebtedness of the Company and its
Subsidiaries, whether paid in cash or accrued as
    B-6

--------------------------------------------------------------------------------



a liability and payable in cash during such period (including, without
limitation, imputed interest on Capital Lease obligations; the amortization of
any original issue discount on any Indebtedness; the interest portion of any
deferred payment obligation; all commissions, discounts, and other fees and
charges owed with respect to letters of credit or bankers’ acceptance financing;
net costs associated with Swap Contracts; the interest component of any
Indebtedness that is guaranteed or secured by such Person), and all cash
premiums or penalties for the repayment, redemption, or repurchase of
Indebtedness.
“Leverage Ratio” means, with respect to the Company and its Subsidiaries on a
consolidated basis, at any date of determination thereof with respect to the
most recently ended Rolling Period, the ratio of (a) Funded Debt outstanding on
such date less unrestricted domestic cash up to the lesser of (i) $50,000,000 or
(ii) that certain portion of unrestricted domestic cash as set forth in the
definition of “Leverage Ratio” (or such similar term) in the Bank Credit
Agreement or such successor senior credit facility of the Company; provided that
notwithstanding the terms of the Bank Credit Agreement or such successor senior
credit facility of the Company, the unrestricted domestic cash permitted to be
subtracted from Funded Debt pursuant to this Agreement shall not be less than
$25,000,000 to (b) EBITDA for such Rolling Period. For purposes of calculating
the Leverage Ratio at any date of determination thereof, the Net Income and
EBITDA of the Company and its Subsidiaries for the most recently ended Rolling
Period shall (i) include, without duplication, the Net Income and EBITDA of any
Subsidiary or business acquired during such Rolling Period in an Acquisition as
if it was acquired on the first day of such Rolling Period, provided that such
Net Income and EBITDA are supported by audited or other financial statements
acceptable to the Required Holders and (ii) exclude the Net Income and EBITDA of
any Subsidiary, or associated with any business of the Company or any
Subsidiary, Disposed of during such Rolling Period as if such Disposition had
occurred on the first day of such Rolling Period.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement (other than an operating lease) or
Capital Lease, upon or with respect to any property or asset of such Person
(including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).
“Make-Whole Amount” shall have the meaning (i) set forth in Section 8.6 with
respect to any Series 2020 Note and (ii) set forth in the applicable Supplement
with respect to any other Series of Notes.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement (including any Supplement) and the
Notes, (c) the ability of any Subsidiary Guarantor to perform its obligations
under the Subsidiary Guaranty or (d) the validity or
    B-7

--------------------------------------------------------------------------------



enforceability of this Agreement (including any Supplement), the Notes or the
Subsidiary Guaranty.
“Material Credit Facility” means, as to the Company and its Subsidiaries,
    (a)    the Bank Credit Agreement, including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof; and
    (b)    any other agreement(s) creating or evidencing indebtedness for
borrowed money entered into on or after the date of Closing by the Company or
any Subsidiary, or in respect of which the Company or any Subsidiary is an
obligor or otherwise provides a guarantee or other credit support (“Credit
Facility”), in a principal amount outstanding or available for borrowing equal
to or greater than $50,000,000 (or the equivalent of such amount in the relevant
currency of payment, determined as of the date of the closing of such facility
based on the exchange rate of such other currency); and if no Credit Facility or
Credit Facilities equal or exceed such amounts, then the largest Credit Facility
shall be deemed to be a Material Credit Facility.
“Maturity Date” is defined in the first paragraph of each Note.
“Memorandum” is defined in Section 5.3.
“Moody’s” shall mean Moody Investors Service, Inc.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners.
“Net Income” means, for any Rolling Period, as applied to the Company and its
Subsidiaries (including any Subsidiaries acquired during such Rolling Period
pursuant to any Acquisition and such net income (or net loss) is supported by an
audit or is otherwise acceptable to the Required Holders), the consolidated net
income (or net loss) of the Company and its Subsidiaries after giving effect to
deduction of or provision for all operating expenses, all taxes and reserves
(including, without limitation, reserves for deferred taxes); provided, however,
that such sum shall exclude:
    (a)    any net gains or losses on the sale or the other disposition, not in
the ordinary course of business, of investments and other capital assets,
provided that there shall also be excluded any related charges for taxes
thereon;
    (b)    any net gain arising from the collection of the proceeds of any
insurance policy (other than any business interruption insurance policy);
    (c)    any write up or write down of any asset;
    B-8

--------------------------------------------------------------------------------



    (d)    any other extraordinary item, as defined by GAAP; and
    (e)    any net income or loss in connection with a joint venture except to
the extent such net income is paid in cash to the Company or any of its
Subsidiaries by dividend or other distribution.
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.
“Note Documents” means this Agreement, the Note, any Supplement and the
Subsidiary Guaranty (including any joinders thereto).
“Notes” is defined in Section 1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.
“Presentation” is defined in Section 5.3.
“Priority Indebtedness” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Indebtedness of Subsidiaries
(including all Guarantees of Indebtedness of the Company but excluding (x)
Indebtedness owing to the Company or any other
    B-9

--------------------------------------------------------------------------------



Subsidiary, (y) Indebtedness outstanding at the time such Person became a
Subsidiary, provided that such Indebtedness shall have not been incurred in
contemplation of such person becoming a Subsidiary, and (z) all Subsidiary
Guaranties and all Guarantees of Indebtedness of the Company by any Subsidiary
which has also guaranteed the Notes) and (ii) all Indebtedness of the Company
and its Subsidiaries secured by Liens other than Indebtedness secured by Liens
permitted by subparagraphs (a) through (j), inclusive, of Section 10.5.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Public Filings” is defined in Section 5.3.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“Purchase Price” means, with respect to any Acquisition, all direct, indirect,
and deferred cash and non‑cash payments made to or for the benefit of the Person
being acquired (or whose assets are being acquired), its shareholders, officers,
directors, employees, or Affiliates in connection with such Acquisition,
including, without limitation, the amount of any Indebtedness being assumed in
connection with such Acquisition (which shall be otherwise permitted under this
Agreement), seller financing, payments under non‑competition or consulting
agreements entered into in connection with such Acquisition and similar
agreements, all non‑cash consideration and the value of any stock, options, or
warrants or other Rights to acquire stock issued as part of the consideration in
such transaction; provided that, for the purposes hereof, non‑competition
agreements and consulting agreements shall be valued at their present value
discounted over the term of such agreement at the Base Rate (as defined in the
Bank Credit Agreement) in effect at the time of the Acquisition in accordance
with the Bank Credit Agreement.
“QPAM Exemption” means Prohibited Transaction Class Exemption 8414 issued by
the United States Department of Labor.
“Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Holders” means, (i) at any time prior to or on the First Closing, the
Purchasers, (ii) at any time after the First Closing and prior to or on the
Second Closing, the Purchasers of the Series 2020A Notes and the holders of more
than 50% in principal amount of
    B-10

--------------------------------------------------------------------------------



the Series 2020B Notes and (iii) at any time after the Second Closing, the
holders of more than 50% in principal amount of Notes of all Series at the time
outstanding (in each case of the above, exclusive of Notes then owned by the
Company or any of its Affiliates and any Notes held by parties who are
contractually required to abstain from voting with respect to matters affecting
the holders of the Notes).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Rolling Period” means, on any date of determination, the most recent four
fiscal quarters of the Company and its Subsidiaries ended on May 31, August 31,
November 30 or February 28 or 29 (as the case may be).
“S&P” means Standard & Poor’s Ratings Group, a division of The McGrawHill
Companies, Inc.
“SEC” means the Securities and Exchange Commission of the United States of
America.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Indebtedness” means, as of the date of any determination thereof, all
Consolidated Indebtedness, other than Subordinated Indebtedness.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.
“Series 2020 Notes” is defined in Section 1 of this Agreement.
“Series 2020A Notes” is defined in Section 1 of this Agreement.
“Series 2020B Notes” is defined in Section 1 of this Agreement.
“Significant Acquisition” means any Acquisition by the Company or any of its
Subsidiaries of any business which is engaged in a business substantially
similar to that of the Company and its Subsidiaries and the Purchase Price for
such Acquisition is in excess of $150,000,000.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other
    B-11

--------------------------------------------------------------------------------



commercial activities in Iran or any other country that is a target of economic
sanctions imposed under U.S. Economic Sanctions Laws.
“Static GAAP” is defined in Section 22.2.
“Subordinated Indebtedness” means all unsecured Indebtedness of the Company that
shall contain or have applicable thereto subordination provisions providing for
the subordination thereof to other Indebtedness of the Company (including,
without limitation, the obligations of the Company under this Agreement or the
Notes).
“Subsequent Changes” is defined in Section 22.2.
“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership or joint venture can and does ordinarily
take major business actions without the prior approval of such Person or one or
more of its Subsidiaries). Unless the context otherwise clearly requires, any
reference to a “Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary which is party to the Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 2.3 of this Agreement and shall
include any Joinder Agreements executed by Subsidiaries pursuant to Section 9.7.
“Supplement” is defined in Section 2.2 of this Agreement.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange
    B-12

--------------------------------------------------------------------------------



Master Agreement, or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“tranche” means all Notes of a Series having the same maturity, interest rate
and schedule for mandatory prepayments.
“Treasury Stock” means capital stock of the Company that is owned by the Company
and held in treasury.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.


    B-13


--------------------------------------------------------------------------------



Changes in Corporate Structure


None.




Schedule 4.9
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates


(i)    List of the Company’s Subsidiaries—Name, Jurisdiction, Ownership
Percentages



Name of SubsidiaryJurisdiction of FormationOwnership PercentageAAA Galvanizing –
Chelsea, LLCDelaware100% of interests owned by Arbor-Crowley, LLCAAA Galvanizing
– Dixon, Inc.Delaware100% of shares owned by Arbor-Crowley, LLCAAA Galvanizing –
Hamilton, LLCDelaware100% of interests owned by Arbor-Crowley, LLCAAA
Galvanizing – Joliet, Inc.Delaware100% of shares owned by Arbor-Crowley, LLCAAA
Galvanizing – Peoria, Inc.Delaware100% of shares owned by Arbor-Crowley, LLCAAA
Galvanizing – Winsted, Inc.Delaware100% of shares owned by Arbor-Crowley,
LLCArbor-Crowley, LLCDelaware100% of interests owned by the CompanyArizona
Galvanizing, Inc.Arizona100% of shares owned by Arbor-Crowley, LLCArkGalv,
LLCArkansas100% of interests owned by the CompanyAtkinson Industries,
Inc.Kansas100% of shares owned by the CompanyAutomatic Processing
IncorporatedMississippi100% of shares owned by Aztec Industries, Inc.Aztec
Industries, Inc.Mississippi100% of shares owned by the CompanyAztec
Manufacturing – Waskom LLCTexas100% of interests owned by Arbor-Crowley,
LLCAztec Manufacturing LLCTexas100% of interests owned by Arbor-Crowley, LLCAZZ
– Texas Welded Wire, LLCDelaware100% of interests owned by AZZ Acquisition Sub
LLCAZZ Acquisition Sub, LLCDelaware100% of interests owned by Arbor-Crowley,
LLCAZZ Bus System Services LLCDelaware100% of interests owned by AZZ Specialty
Repair and OverhaulAZZ Canada LimitedCanada100% of shares owned by
Arbor-Crowley, LLCAZZ Electrical Holding B.V.Netherlands100% of interests owned
by AZZ Holding Cooperatieve U.A.AZZ Enclosure Systems – Chattanooga
LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ Enclosure Systems
LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ Galvanizing – Big
Spring, LLCDelaware100% of interests owned by AZZ Acquisition Sub LLCAZZ
Galvanizing - Bristol LLCDelaware100% of interests owned by Arbor-Crowley,
LLCAZZ Galvanizing – Chattanooga LLCTennessee100% of interests owned by
Arbor-Crowley, LLCAZZ Galvanizing – Hurst, LLCDelaware100% of interests owned by
AZZ Acquisition Sub LLCAZZ Galvanizing – Kennedale, LLCDelaware100% of interests
owned by AZZ Acquisition Sub LLCAZZ Galvanizing – Louisiana LLCDelaware100% of
interests owned by AZZ Galvanizing – Bristol LLCAZZ Galvanizing – Morgan City,
LLCDelaware100% of interests owned by AZZ Acquisition Sub LLCAZZ Galvanizing –
NashvilleDelaware100% of interests owned by Arbor-Crowley, LLCAZZ Galvanizing –
Nebraska, LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ
Galvanizing – Reno, LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ
Galvanizing – Rockford LLCDelaware100% of interests owned by Arbor-Crowley,
LLCAZZ Galvanizing – San Antonio, LLCDelaware100% of interests owned by AZZ
Acquisition Sub LLCAZZ Galvanizing Canada LimitedCanada100% of shares owned by
AZZ Canada LimitedAZZ Group LLCDelaware100% of interests owned by Arbor-Crowley,
LLCAZZ Holding Cooperative U.A.Netherlands99% of interests owned by AZZ
Netherlands II, C.V. and 1% of interests owned by AZZ Netherlands, LLC

Schedule 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




AZZ Holdings LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ
International Holdings LLCDelaware100% of interests owned by Arbor-Crowley,
LLCAZZ International I, LLCDelaware100% of interests owned by AZZ International
Holdings, LLCAZZ International II, LLCDelaware100% of interests owned by AZZ
International Holdings, LLCAZZ Netherlands I, C.V.Netherlands99% of interests
owned by AZZ International Holdings, LLC and 1% of interests owned by AZZ
International I, LLCAZZ Netherlands II, C.V.Netherlands99% of interests owned by
AZZ Netherlands I, C.V. and 1% of interests owned by AZZ International II,
LLCAZZ Netherlands, LLCDelaware100% of interests owned by AZZ Netherlands II,
C.V.AZZ SMS LLCFlorida100% of interests owned by AZZ Specialty Repair and
Overhaul, LLCAZZ Specialty Repair and Overhaul LLCDelaware100% of interests
owned by Arbor-Crowley, LLCAZZ Specialty Welding Services (Shanghai) Co.
LtdChina100% of shares owned by AZZ WSI Holding B.V.AZZ Surface Technologies
LLCDelaware100% of interests owned by Arbor-Crowley, LLCAZZ Surface Technologies
– Crowley LLCDelaware100% interests owned by AZZ Surface Technologies LLCAZZ
Surface Technologies – Gainesville LLCDelaware100% interests owned by AZZ
Surface Technologies LLCAZZ Surface Technologies – Garland North LLCDelaware100%
interests owned by AZZ Surface Technologies LLCAZZ Surface Technologies –
Garland South LLCDelaware100% interests owned by AZZ Surface Technologies LLCAZZ
Surface Technologies – Rowlett LLCDelaware100% interests owned by AZZ Surface
Technologies LLCAZZ Surface Technologies – Tampa LLCFlorida100% interests owned
by AZZ Surface Technologies LLCAZZ Surface Technologies – Terrell
LLCDelaware100% interests owned by AZZ Surface Technologies LLCAZZ Trading
(Shanghai) Co., LtdChina100% of shares owned by Arbor-Crowley, LLCAZZ WSI
B.V.Netherlands100% of interests owned by AZZ WSI Holding B.V.AZZ WSI Canada,
ULCCanada100% of interests owned by AZZ WSI Holding B.V.AZZ WSI do Brasil
Ltda.Brazil99.9% of partnership interests owned by AZZ WSI Holding B.V. and .01%
partnership interests owned by Duncan Thomas.01% quatosAZZ WSI Holding
B.V.Netherlands100% of interests owned by AZZ Holding Cooperatieve U.A.AZZ WSI
Holding Cooperatieve U.A.Netherlands99% of interests owned by AZZ Netherlands
II, C.V. and 1% of interests owned by AZZ Netherlands, LLCAZZ WSI
LLCDelaware100% of interests owned by AZZ Specialty Repair and Overhaul, LLCAZZ
WSI Poland, SP. z.o.o.Poland100% of interests owned by AZZ WSI B.V.Carter and
Crawley LLCDelaware100% of interests owned by Arbor-Crowley, LLCCentral Electric
CompanyMissouri100% of shares owned by Arbor-Crowley, LLCCentral Electric
Manufacturing CompanyMissouri100% of shares owned by Central Electric
CompanyCGIT (Jiangsu) High Voltage Power Co., LtdChina100% of shares owned by
AZZ Electrical Holding B.V.CGIT Systems, Inc.Delaware100% of shares owned by
Arbor-Crowley, LLCElectrical Power Systems, LLCMissouri100% of shares owned by
North American Galvanizing & Coatings, Inc.Gulf Coast Galvanizing,
LLCAlabama100% of interests owned by the CompanyHobson Galvanizing,
LLCLouisiana100% of interests owned by Arbor-Crowley, LLCInternational
Galvanizers LLCTexas100% of interests owned by Arbor-Crowley, LLCNAGALV-Ohio,
Inc.Delaware100% of shares owned by North American Galvanizing Company,
LLCNAGALV-WV, Inc.Delaware100% of shares owned by North American Galvanizing
Company, LLCNorth American Galvanizing & Coatings, Inc.Delaware100% of shares
owned by Arbor-Crowley, LLCNorth American Galvanizing Company, LLCDelaware100%
of interests owned by North American Galvanizing & Coatings, Inc.Powergrid
Solutions LLCDelaware100% of interests owned by Arbor-Crowley, LLCReinforcing
Services, LLCOklahoma100% of interests owned by North American Galvanizing
Company LLC

    5.4-2

--------------------------------------------------------------------------------




Rig-A-Lite LLCTexas100% of interests owned by Arbor-Crowley, LLCRogers
Galvanizing Company – Kansas CityOklahoma100% of shares owned by North American
Galvanizing Company LLCThe Calvert Company, Inc.Mississippi100% of shares owned
by the CompanyWestside Galvanizing Services, LLCDelaware100% of interests owned
by Arbow-Crowley, LLCWitt Galvanizing – Cincinnati, LLCDelaware100% of interests
owned by Arbor-Crowley, LLCWitt Galvanizing – Muncie, LLCDelaware100% of
interests owned by Arbor-Crowley, LLCWitt Galvanizing – Plymouth,
LLCDelaware100% of interests owned by Arbor-Crowley, LLCZalk Steel & Supply
Co.Delaware100% of shares owned by Arbor-Crowley, LLC





(ii)    List of the Company’s Affiliates (other than Subsidiaries)


None.


(iii)    List of the Company’s Directors and Senior Officers
    5.4-3

--------------------------------------------------------------------------------





Directors:    Daniel E. Berce, Paul Eisman, Daniel R. Feehan, Thomas E.
Ferguson, Kevern R. Joyce, Venita McCellon-Allen, Ed McGough and Steven R.
Purvis.


Senior
Officers:    Thomas E. Ferguson (President and Chief Executive Officer), Philip
Schlom (Interim Chief Financial Officer and Chief Accounting Officer), Tara D.
Mackey (Chief Legal Officer and Secretary), Matt Emery (Chief Information and
Human Resource Officer), Chris Bacius (Vice President, Corporate Development),
Gary Hill (President and General Manager - Industrial Platform), Ken Lavelle
(President and General Manager - Electrical Platform), Bryan Stovall (Chief
Operating Officer - Metal Coatings).




    5.4-4


--------------------------------------------------------------------------------



Financial Statements




1.    AZZ Inc. Annual Report on Form 10-K, including audited financial
statements, for the period ending February 29, 2020.
2.    AZZ Inc. Form 10-Q for the period ending May 31, 2020.






Schedule 5.5
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Existing Indebtedness; Future Liens
1.Indebtedness arising under the Bank Credit Agreement.  As of August 31, 2020,
the principal amount of Indebtedness under the Bank Credit Agreement was $47
million.  The Indebtedness under the Bank Credit Agreement is unsecured and is
guaranteed by the Company’s Subsidiaries.  Section 7.03 of the Bank Credit
Agreement contains restrictions on the ability of the Company and its
Subsidiaries to incur Indebtedness.
2.Indebtedness arising under that certain Note Purchase Agreement, dated as of
January 20, 2011, among the Company and the purchasers party thereto (the “Prior
Agreement”).  As of August 31, 2020, the principal amount of outstanding
Indebtedness under the Prior Agreement was $125 million. The Indebtedness under
the Prior Agreement is unsecured and is guaranteed by the Company’s
Subsidiaries.  Sections 10.1, 10.2 and 10.4 of the Prior Agreement contain
restrictions on the ability of the Company and its Subsidiaries to incur
Indebtedness.
3.Bank of America Standby Outstandings under Letter of Credit in the principal
amount of $10.0 million.
4.HSBC Standby Outstandings under Letter of Credit in the principal amount of
CNY 88.9 million.
5.Bank of America Shanghai Standby Outstandings under Letter of Credit in the
principal amount of CNY 5.72 million.
6.ITAU Bank Guarantee in the principal amount of BRL 0.58 million.
7.ABN AMRO Bank Guarantee in the principal amount of EUR 3.75 million (the “ABN
AMRO Agreement”).






Schedule 5.15
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Existing Liens


1.UCC Financing Statement No. 14-0027645302 dated August 28, 2014 and filed with
the Texas Secretary of State by NMHG Financial Services, Inc. against the
Company covering all of the equipment now or hereafter leased by lessor to
lessee; and all accessions, additions, replacements, and substitutions thereto
and therefore; and all proceeds including insurance proceeds thereof.
2.UCC Financing Statement No. 15-0025999616 dated August 13, 2015 and filed with
the Texas Secretary of State by Orbian Financial Services II, LLC against the
Company, covering all right, title and interest of Debtor in and to the trade
account receivables (i) which are owing to Debtor by Siemens Corp and any one or
more of Siemens Corp’s permitted affiliates (“Account Debtor”), whether now
existing or hereafter created arising out of Debtor’s sale and delivery of goods
and/or services to the Account Debtor, and (ii) which have already been
purchased from the Debtor by the Secured Party in exchange for non-recourse
cash.
3.UCC Financing Statement No. 18-0011204562 dated April 2, 2019 and filed with
the Texas Secretary of State by Atex Distributing, Inc. against the Company
covering all right, title and interest of the Company in and to all inventory
and equipment provided by Atex Distributing, Inc. or any of its subsidiaries.
4.UCC Financing Statement No. 19-0021980585 dated June 12, 2019 and filed with
the Texas Secretary of State by Mazak Corporation against the Company covering
all rights, title and interest with respect to the Mazak Machine SN 300119.
5.UCC Financing Statement No. 19-0031817373 dated August 20, 2019 and filed with
the Texas Secretary of State by CSC, as representative, against the Company
covering all present and future Goods including, but not limited to, various
compute equipment, personal computers, laptops, peripherals and software
wherever located, leased by Lessor to the Company pursuant to Rental Agreement
No. 1. between Lessor and the Company.
6.All assets, including inventory, equipment and accounts receivable of AZZ WSI
B.V. are pledged to ABN AMRO Bank N.V. in respect of the obligations under the
ABN AMRO Agreement.




Schedule 10.5
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



[Form of Series 2020A Note]


AZZ Inc.


2.77% Senior Note, Series 2020A, due January 19, 2028


No. RA-[_______]    [Date]
$[__________]     PPN 002474 B*4
For Value Received, the undersigned, AZZ Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Texas, hereby
promises to pay to [_____________________] or registered assigns, the principal
sum of [______________] Dollars (or so much thereof as shall not have been
prepaid) on January 19, 2028 with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
2.77% per annum from the date hereof, payable semi-annually, on the 19th day of
January and July in each year and at maturity, commencing with the January 19 or
July 19 next succeeding the date hereof, commencing with July 19, 2021, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 4.77% or (ii) 2% over the rate of interest publicly announced by U.S. Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank, N.A. in New York, New York or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes, Series 2020A, (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 9,
2020 (as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney
Exhibit 1A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is not subject to regularly scheduled payments of principal. This Note
is subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
Pursuant to the Subsidiary Guaranty Agreement dated as of October 9, 2020 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal and Make-Whole
Amount, if any, of and interest on this Note and the performance by the Company
of its obligations contained in the Note Purchase Agreement all as more fully
set forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


AZZ Inc.




By     
    Name:     
    Title:     




E-1-2


--------------------------------------------------------------------------------



[Form of Series 2020B Note]


AZZ Inc.


3.17% Senior Note, Series 2020B, due December 17, 2032


No. RB-[_______]    [Date]
$[__________]     PPN 002474 B@2
For Value Received, the undersigned, AZZ Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Texas, hereby
promises to pay to [_____________________] or registered assigns, the principal
sum of [______________] Dollars (or so much thereof as shall not have been
prepaid) on December 17, 2032 with interest (computed on the basis of a 360day
year of twelve 30-day months) (a) on the unpaid balance hereof at the rate of
3.17% per annum from the date hereof, payable semi-annually, on the 19th day of
January and July in each year and at maturity, commencing with the January 19 or
July 19 next succeeding the date hereof, commencing with July 19, 2021, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Make-Whole Amount, at a rate per annum from time to time equal to the greater of
(i) 5.17%, or (ii) 2% over the rate of interest publicly announced by U.S. Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of U.S. Bank, N.A. in New York, New York or at such other place
as the Company shall have designated by written notice to the holder of this
Note as provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes, Series 2020B, (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of October 9,
2020 (as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6.2 of the Note Purchase Agreement,
provided, that in lieu thereof such holder may (in reliance upon information
provided by the Company, which shall not be unreasonably withheld) make a
representation to the effect that the purchase by any holder of any Note will
not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney
Exhibit 1B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------



duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
This Note is not subject to regularly scheduled payments of principal. This Note
is subject to optional prepayment, in whole or from time to time in part, at the
times and on the terms specified in the Note Purchase Agreement, but not
otherwise.
Pursuant to the Subsidiary Guaranty Agreement dated as of October 9, 2020 (as
amended, restated or otherwise modified from time to time, the “Subsidiary
Guaranty”), certain Subsidiaries of the Company have absolutely and
unconditionally guaranteed payment in full of the principal and Make-Whole
Amount, if any, of and interest on this Note and the performance by the Company
of its obligations contained in the Note Purchase Agreement all as more fully
set forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the issuer and holder hereof shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.


AZZ Inc.




By     
    Name:     
    Title:     




1B-2


--------------------------------------------------------------------------------



Form of Subsidiary Guaranty
[See attached].




Subsidiary Guaranty Agreement
Dated as of October 9, 2020
from
The Subsidiary Guarantors Named Herein
for the benefit of
The Holders of the Notes
Re: $70,000,000 2.77% Senior Notes, Series 2020A, due January 19, 2028
$80,000,000 3.17% Senior Notes, Series 2020B, due December 17, 2032
of
AZZ Inc.










































Exhibit 2.3
(to Note Purchase Agreement)

--------------------------------------------------------------------------------





Table of Contents
Section Heading Page


Section 1.
Guaranty...................................................................................................
2
Section 2. Representations and
Warranties............................................................... 4
Section 3. Subsidiary Guarantor’s Obligations
Unconditional................................. 6
Section 4. Full Recourse Obligations; Pari Passu
Ranking..................................... 11
Section 5.
Waiver.....................................................................................................
11
Section 6. Waiver of
Subrogation............................................................................
12
Section 7.
Subordination..........................................................................................
13
Section 8. Effect of Bankruptcy Proceedings,
Etc...............................................… 13
Section 9. Term of
Guaranty.....................................................................................14
Section 10.
Contribution.............................................................................................14
Section 11. Limitation of
Liability..............................................................................14
Section 12. Negative
Pledge.....................................................................................
.15
Section 13. Supplemental
Agreement.........................................................................15
Section 14. Definitions and Terms
Generally............................................................ 15
Section 15.
Notices....................................................................................................
16
Section 16. Amendments,
Etc....................................................................................
17
Section 17. Consent to Jurisdiction; Service of
Process..............................….......... 17
Section 18. Waiver of Jury
Trial................................................................................
18
Section 19.
Survival.....................................................................................….....…
18
Section 20.
Severability..............................................................................…...........
18
Section 21. Successors and
Assigns..........................................................................
18
    E-2.3-2

--------------------------------------------------------------------------------





Section 22. Table of Contents;
Headings.................................................................. 19
Section 23.
Counterparts...........................................................................................
19
Section 24. Governing
Law.................................................................…..................
19
Section 25.
Release...................................................................................................
19
Section 26. Covenant
Compliance............................................................................
19








































































    E-2.3-3

--------------------------------------------------------------------------------





This Subsidiary Guaranty Agreement, dated as of October 9, 2020 (the
“Guaranty”), from each of:
1.AAA Galvanizing – Chelsea, LLC
2.AAA Galvanizing – Dixon, Inc.
3.AAA Galvanizing – Hamilton, LLC
4.AAA Galvanizing – Joliet, Inc.
5.AAA Galvanizing – Peoria, Inc.
6.AAA Galvanizing – Winsted, Inc.
7.Arbor-Crowley, LLC
8.Arizona Galvanizing, Inc.
9.ArkGalv, LLC
10.Atkinson Industries, Inc.
11.Automatic Processing Incorporated
12.Aztec Industries, Inc.
13.Aztec Manufacturing – Waskom LLC
14.Aztec Manufacturing LLC
15.AZZ – Texas Welded Wire, LLC
16.AZZ Acquisition Sub, LLC
17.AZZ Bus System Services LLC
18.AZZ Enclosure Systems – Chattanooga LLC
19.AZZ Enclosure Systems LLC
20.AZZ Galvanizing – Big Spring, LLC
21.AZZ Galvanizing - Bristol LLC
22.AZZ Galvanizing – Chattanooga LLC
23.AZZ Galvanizing – Hurst, LLC
24.AZZ Galvanizing – Kennedale, LLC
25.AZZ Galvanizing – Louisiana LLC
26.AZZ Galvanizing – Morgan City, LLC
27.AZZ Galvanizing – Nashville LLC
28.AZZ Galvanizing – Nebraska, LLC
29.AZZ Galvanizing – Reno, LLC
30.AZZ Galvanizing – Rockford LLC
31.AZZ Galvanizing – San Antonio, LLC
32.AZZ Group LLC
33.AZZ Holdings LLC
34.AZZ International Holdings LLC
35.AZZ International I, LLC
36.AZZ International II, LLC
37.AZZ Netherlands, LLC
38.AZZ SMS LLC
39.AZZ Specialty Repair and Overhaul LLC
40.AZZ Surface Technologies LLC
41.AZZ Surface Technologies – Crowley LLC
42.AZZ Surface Technologies – Gainesville LLC
43.AZZ Surface Technologies – Garland North LLC
44.AZZ Surface Technologies – Garland South LLC
45.AZZ Surface Technologies – Rowlett LLC
    E-2.3-4

--------------------------------------------------------------------------------





46.AZZ Surface Technologies – Tampa LLC
47.AZZ Surface Technologies – Terrell LLC
48.AZZ WSI LLC
49.Carter and Crawley LLC
50.Central Electric Company
51.Central Electric Manufacturing Company
52.CGIT Systems, Inc.
53.Electrical Power Systems, LLC
54.Gulf Coast Galvanizing, LLC
55.Hobson Galvanizing, LLC
56.International Galvanizers LLC
57.NAGALV-Ohio, Inc.
58.NAGALV-WV, Inc.
59.North American Galvanizing & Coatings, Inc.
60.North American Galvanizing Company, LLC
61.Powergrid Solutions LLC
62.Reinforcing Services, LLC
63.Rig-A-Lite LLC
64.Rogers Galvanizing Company – Kansas City
65.The Calvert Company, Inc.
66.Westside Galvanizing Services, LLC
67.Witt Galvanizing – Cincinnati, LLC
68.Witt Galvanizing – Muncie, LLC
69.Witt Galvanizing – Plymouth, LLC
70.Zalk Steel & Supply Co..; and
71.such Subsidiaries as shall become parties hereto in accordance with Section
13 hereof (each a “Subsidiary Guarantor” and collectively the “Subsidiary
Guarantors”),


for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.


Whereas, AZZ Inc., a Texas corporation (the “Company”) will authorize the issue
and sale of (i) $70,000,000 aggregate principal amount of its 2.77% Senior
Notes, Series 2020A, due January 19, 2028 (the “Series 2020A Notes”) and (ii)
$80,000,000 aggregate principal amount of its 3.17% Senior Notes, Series 2020B,
due December 17, 2032 (the “Series 2020B Notes”, together with the Series 2020A
Notes, the “Series 2020 Notes”) pursuant to a Note Purchase Agreement, dated as
of the date hereof (as amended, modified or supplemented from time to time, the
“Note Purchase Agreement”) among the Company and the purchasers named therein.


Whereas, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $750,000,000 outstanding
pursuant to Section 2.2 of the Note Purchase Agreement.
    E-2.3-5

--------------------------------------------------------------------------------





Whereas, the Additional Notes together with the Series 2020 Notes are
collectively referred to as the “Notes”.


Whereas, each of the Subsidiary Guarantors is a Subsidiary of the Company.


Whereas, the Company has agreed that its Subsidiaries will guarantee the
Company’s obligations under the Notes and the Note Purchase Agreement.


Whereas, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.


Now, Therefore, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:


Section 1. GUARANTY.


Each Subsidiary Guarantor with all other Subsidiary Guarantors, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Note Purchase Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Purchase
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing both prior to and subsequent to the commencement of any proceeding
against or with respect to the Company under any chapter of the Bankruptcy
Code), indemnification payments, expenses (including reasonable attorneys’ fees
and expenses) or otherwise, and all reasonable costs and expenses, if any,
incurred by any Holder in connection with enforcing any rights under this
Guaranty (all such obligations being the “Guaranteed Obligations”), and agrees
to pay any and all reasonable expenses incurred by each Holder in enforcing this
Guaranty; provided that, notwithstanding anything contained herein or in the
Note Purchase Agreement to the contrary, the maximum liability of each
Subsidiary Guarantor hereunder and under the Note Purchase Agreement shall in no
event exceed such Guarantor’s Maximum Guaranteed Amount, and provided further,
each Subsidiary Guarantor shall be unconditionally required to pay all amounts
demanded of it hereunder prior to any determination of such Maximum Guaranteed
Amount and the recipient of such payment, if so required by a final
non-appealable order of a court of competent jurisdiction, shall then be liable
for the refund of any excess amounts. If any such rebate or refund is ever
required, all other Subsidiary Guarantors (and the Company) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Company or any other action, occurrence or
circumstance whatsoever. Subject to the foregoing, each Subsidiary
    E-2.3-6

--------------------------------------------------------------------------------





Guarantor agrees that the Guaranteed Obligations may at any time and from to
time exceed the Maximum Guaranteed Amount of such Subsidiary Guarantor without
impairing this Guaranty or affecting the rights and remedies of the Holders
hereunder.


Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or not such failure or
inability shall constitute an “Event of Default” under the Note Purchase
Agreement or the Notes, each Subsidiary Guarantor will forthwith (in the case of
the payment of Guaranteed Obligations) pay or cause to be paid such amounts to
the Holders, in lawful money of the United States of America, at the place
specified in the Note Purchase Agreement, or perform or comply with such
Guaranteed Obligations or cause such Guaranteed Obligations to be performed or
complied with, (in the case of the payment of Guaranteed Obligations) together
with interest (in the amounts and to the extent required under such Notes) on
any amount due and owing.
Section 2. Representations and Warranties.


Each Subsidiary Guarantor hereby represents and warrants to the Holders as
follows:

(a) All representations and warranties contained in the Note Purchase Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated by reference with the same force and effect as though set
forth herein in full.

(b) Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.
(d) Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.

(e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the
    E-2.3-7

--------------------------------------------------------------------------------





date hereof and will not become insolvent as a result of the giving of this
Guaranty; (iv) such Subsidiary Guarantor is not engaged in a business or
transaction, nor is about to engage in a business or transaction, for which any
property remaining with such Subsidiary Guarantor constitutes an unreasonably
small amount of capital; and (v) such Subsidiary Guarantor does not intend to
incur debts that will be beyond such Subsidiary Guarantor’s ability to pay as
such debts mature.
(f) Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state or province of
organization, and has the requisite power, authority and legal right under the
laws of its state or province of organization to conduct its business as
presently conducted and to execute, deliver and perform its obligations under
this Guaranty.
(g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except that such enforceability is subject to any
limitations arising from bankruptcy, insolvency, liquidation, moratorium,
reorganization and other similar laws of general application relating to or
affecting the rights of creditors or pledgees and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(h) The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation, by-laws, limited liability company agreement
or partnership agreement, as the case may be, of such Subsidiary Guarantor, or
any indenture, mortgage, deed of trust, instrument, law, rule or regulation
binding on such Subsidiary Guarantor or to which such Subsidiary Guarantor is a
party.

(i) The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to such Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of such Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.

(j) The execution, delivery and performance of this Guaranty does not and will
not conflict with and does not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state or province of organization of such Subsidiary Guarantor or
of the United States or any State.

(k) There are no pending or, to the knowledge of such Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.
    E-2.3-8

--------------------------------------------------------------------------------






(l) Such Subsidiary Guarantor’s obligations under this Guaranty are at least
pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

(m) No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a Lien on any property of such Subsidiary Guarantor
other than Liens permitted under Section 10.5 of the Note Purchase Agreement.
Such Subsidiary Guarantor is in compliance with all applicable requirements of
law except such non‑compliance as would not have a Material Adverse Effect.

(n) The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.


Section 3. SUBSIDIARY GUARANTOR'S OBLIGATIONS UNCONDITIONAL

(a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations; (d)
except to the extent set forth in Section 1, exercise or assert any other right
or remedy to which such Holder is or may be entitled in connection with any
Guaranteed Obligation or any security or other guaranty therefor; or (e) assert
or file any claim against the assets of the Company or any other Person liable
for any Guaranteed Obligation. Each Subsidiary Guarantor agrees that this
Guaranty shall be continuing, and that the Guaranteed Obligations will be paid
and performed in accordance with their terms and the terms of this Guaranty, and
are the primary, absolute and unconditional obligations of such Subsidiary
Guarantor, irrespective of the value, genuineness, validity, legality,
regularity or enforceability or lack thereof of any part of the Guaranteed
Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might
    E-2.3-9

--------------------------------------------------------------------------------





otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3 that the obligations of each
Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute and
unconditional under any and all circumstances.

(b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Company or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding any of
the Guaranteed Obligations. Each Subsidiary Guarantor further agrees that,
subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set‑off by, the Company or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of such Subsidiary Guarantor hereunder.

(c) The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;

(iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any
    E-2.3-10

--------------------------------------------------------------------------------





change in the shareholders, partners, or members of the Company or any other
such Person; or any default, failure or delay, willful or otherwise, in the
performance of the Guaranteed Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or representatives executing the documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, the Guaranteed
Obligations violate applicable usury laws, the Company or any other Person has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Obligations wholly or partially uncollectible from
the Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(v) any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;
    E-2.3-11

--------------------------------------------------------------------------------






(ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

(x) any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;

(xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

(xii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;

(xiii) any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, the Company or any Person as a matter
of law or equity;

(xiv) any merger or consolidation of the Company or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of the Company to any other Person;

(xv) any change in the ownership of any shares of capital stock of the Company,
or any change in the relationship between the Company and such Subsidiary
Guarantor or any termination of any such relationship;

(xvi) any default, failure or delay, willful or otherwise, in the performance by
the Company, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Note Purchase Agreement or any other
agreement;

    E-2.3-12

--------------------------------------------------------------------------------





(xvii) any change in the ownership of any shares or partnership interests of the
Company, any Subsidiary Guarantor or any other Person;

(xviii) in respect of the Company, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials, action of any Federal or state
regulatory body or agency, change of law or any other causes affecting
performance, or any other force majeure, whether or not beyond the control of
the Company, any Subsidiary Guarantor or any other Person and whether or not of
the kind hereinbefore specified; or

(xix) any other occurrence, circumstance, or event whatsoever, whether similar
or dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;


provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against the Company, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

(d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of
    E-2.3-13

--------------------------------------------------------------------------------





any debt, liability or obligation of the Company or any Subsidiary Guarantor or
of any other Person secondarily or otherwise liable for any debt, liability or
obligations of the Company on the Note Purchase Agreement or the Notes, or waive
any Default or Event of Default with respect thereto, or waive, modify, amend or
change any provision of any other agreement or waive this Guaranty; or

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

(iii) settle, adjust or compromise any claim of the Company or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

(iv) purchase Additional Notes from time to time from the Company pursuant to
the terms and provisions of the Note Purchase Agreement.


Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

(f) No Holder shall be under any obligation: (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
the Company or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of the Company and the Subsidiary Guarantors under the Note Purchase
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.










    E-2.3-14

--------------------------------------------------------------------------------





Section 4. FULL RECORSE OBLIGATIONS; PARI PASSU RANKING


Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.


The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Debt (actual or contingent) of the Subsidiary Guarantors
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Subsidiary Guarantors.


Section 5. WAIVER.


Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:
(a) notice of any of the matters referred to in Section 3;

(b) notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

(c) presentment to the Company or such Subsidiary Guarantor or of payment from
the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

(d) any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;

(e) any requirement of diligence on the part of any Holder;

(f) any requirement to mitigate the damages resulting from any default under the
Notes or the Note Purchase Agreement;

(g) any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Note Purchase Agreement;

(h) any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and

    E-2.3-15

--------------------------------------------------------------------------------





(i) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge, release or defense of a guarantor or surety or which
might otherwise limit recourse against such Subsidiary Guarantor.


Section 6. WAIVER OF SUBROGATION


Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute, under
common law or otherwise, and such Subsidiary Guarantor shall not have any right
of recourse to or any claim against assets or property of the Company, in each
case unless and until the Guaranteed Obligations have been paid in full. Until
such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the performance by any Subsidiary Guarantor of the guaranty hereunder
including any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy of
any Holder against the Company or any Subsidiary Guarantor, or any security that
any Holder now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise. If any amount shall be paid to a Subsidiary Guarantor by the Company
or another Subsidiary Guarantor after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any Holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Guaranty shall be automatically reinstated and such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.


Section 7. SUBORDINATION


If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set‑off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in
    E-2.3-16

--------------------------------------------------------------------------------





trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured.


Section 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a) If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set‑off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment, decree or order
of any court or administrative body having jurisdiction over any Holder or any
of their respective properties or (y) any settlement or compromise of any such
claim effected by any Holder with any such claimant (including the Company),
then the Guaranteed Obligations or part thereof intended to be satisfied shall
be reinstated and continue, and this Guaranty shall continue in full force as if
such payment or proceeds had not been received, notwithstanding any revocation
thereof or the cancellation of any Note or any other instrument evidencing any
Guaranteed Obligations or otherwise, and the Subsidiary Guarantors, jointly and
severally, shall be liable to pay the Holders, and hereby do indemnify the
Holders and hold them harmless for, the amount of such payment or proceeds so
surrendered and all expenses (including reasonable attorneys’ fees, court costs
and expenses attributable thereto) incurred by any Holder in defense of any
claim made against any of them that any payment or proceeds received by any
Holder in respect of all or part of the Guaranteed Obligations must be
surrendered. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.

(b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.


Section 9. TERM OF GUARANTY


This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this
    E-2.3-17

--------------------------------------------------------------------------------





Guaranty shall be paid in cash and performed in full, and all of the agreements
of each of the other Subsidiary Guarantors hereunder shall be duly paid in cash
and performed in full.


Section 10. CONTRIBUTION


In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any such contribution rights, each Subsidiary
Guarantor will have paid only its Percentage of all payments by all Subsidiary
Guarantors then or theretofore made hereunder. A Subsidiary Guarantor’s
“Percentage” on any date shall mean the percentage obtained by dividing (a) the
Adjusted Net Assets of such Subsidiary Guarantor on such date by (b) the sum of
the Adjusted Net Assets of all Subsidiary Guarantors on such date. “Adjusted Net
Assets” means, for each Subsidiary Guarantor on any date, the lesser of (i) the
amount by which the fair value of the property of such Subsidiary Guarantor
exceeds the total amount of liabilities, including contingent liabilities, but
excluding liabilities under this Guaranty, of such Subsidiary Guarantor on such
date and (ii) the amount by which the present fair salable value of the assets
of such Subsidiary Guarantor on such date exceeds the amount that will be
required to pay the probable liability of such Subsidiary Guarantor on its
debts, excluding debt in respect of this Guaranty, as they become absolute and
matured.


Section 11. LIMITATION OF LIABILITY


Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.
    E-2.3-18

--------------------------------------------------------------------------------





Section 12. NEGATIVE PLEDGE


Except as permitted under Section 10.5 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.5
of the Note Purchase Agreement.


Section 13. SUPPLEMENTAL AGREEMENT


Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Subsidiary Guarantor
hereunder. The rights and obligations of each Subsidiary Guarantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Subsidiary Guarantor as a party to this Guaranty.


Section 14. DEFINITIONS AND TERMS GENERALLY

(a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.


“Adjusted Net Assets” has the meaning specified in Section 10 hereof.


“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.


“Guaranteed Obligations” has the meaning specified in Section 1 hereof.


“Guaranty” has the meaning specified in the introduction hereto.


“Holders” has the meaning specified in the introduction hereto.


“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.


“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.


“Note Purchase Agreement” has the meanings specified in the Recitals hereto.


“Notes” has the meaning specified in the Recitals hereto.


    E-2.3-19

--------------------------------------------------------------------------------





“Percentage” has the meaning specified in Section 10 hereof.


“Required Holders” is has the meaning specified in the Note Purchase Agreement.


“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.


Section 15. NOTICES


All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

(a) if to any Holder, at the address set forth in the Note Purchase Agreement,
or at such other address as any such Holder shall from time to time designate to
the Company,

(b) if to a Subsidiary Guarantor, at the address of the Company as set forth in
the Note Purchase Agreement or at such other address as such Subsidiary
Guarantor shall from time to time designate in writing to each Holder.


A notice or communication shall be deemed to have been duly given and effective:

(a) when delivered (whether or not accepted), if personally delivered;

(b) five business days after being deposited in the mail, postage prepaid, if
delivered by first‑class mail (whether or not accepted);

(c) when sent, if sent via facsimile;

(d) when delivered if sent by registered or certified mail (whether or not
accepted); and

(e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).










    E-2.3-20

--------------------------------------------------------------------------------





Section 16. AMENDMENTS, ETC.


No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.


Section 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS

(a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the in personam jurisdiction of any such court, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceeding brought in any such court and any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b) Each Subsidiary Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 17 brought
in any such court shall be conclusive and binding upon such party, subject to
rights of appeal and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which such party is or may be subject) by a suit upon such judgment.

(c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this Section
17 by mailing a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, to the address of each Subsidiary Guarantor specified
in Section 15 or at such other address of which the Holders shall then have been
notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d) Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate
    E-2.3-21

--------------------------------------------------------------------------------





jurisdiction or to enforce in any lawful manner a judgment obtained in one
jurisdiction in any other jurisdiction.


Section 18. WAIVER OF JURY TRIAL


Each Subsidiary Guarantor and by its acceptance hereof each holder, to the
fullest extent permitted by applicable law, irrevocably and unconditionally
waives the right to trial by jury in any legal or equitable action, suit or
proceeding arising out of or relating to this Guaranty or the Note Purchase
Agreement or any transaction contemplated hereby or thereby or the subject
matter of any of the foregoing.


Section 19. SURVIVAL


All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf. All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.


Section 20. SEVERABILITY

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.


Section 21. SUCCESSORS AND ASSIGNS

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.


Section 22. TABLE OF CONTENTS; HEADINGS


The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.




    E-2.3-22

--------------------------------------------------------------------------------





Section 23. COUNTERPARTS


This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.


Section 24. GOVERNING LAW


This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.


Section 25. RELEASE


Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv) and 3(c)(xv), a Subsidiary Guarantor may
be released from its guaranty hereunder pursuant to Section 2.2(b) of the Note
Purchase Agreement.


Section 26. COVENANT COMPLIANCE


Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.


In Witness Whereof, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.


GUARANTORS:


AAA GALVANIZING – CHELSEA, LLC
AAA GALVANIZING – DIXON, INC.
AAA GALVANIZING – HAMILTON, LLC
AAA GALVANIZING – JOLIET, INC.
AAA GALVANIZING – PEORIA, INC.
AAA GALVANIZING – WINSTED, INC.
ARBOR-CROWLEY, LLC
ARIZONA GALVANIZING, INC.
ARKGALV, LLC
ATKINSON INDUSTRIES, INC.
AUTOMATIC PROCESSING INCORPORATED
AZTEC INDUSTRIES, INC.
AZTEC MANUFACTURING – WASKOM LLC
AZTEC MANUFACTURING LLC
AZZ – TEXAS WELDED WIRE, LLC
AZZ ACQUISITION SUB, LLC
    E-2.3-23

--------------------------------------------------------------------------------





AZZ BUS SYSTEM SERVICES LLC
AZZ ENCLOSURE SYSTEMS – CHATTANOOGA LLC
AZZ ENCLOSURE SYSTEMS LLC
AZZ GALVANIZING – BIG SPRING, LLC
AZZ GALVANIZING - BRISTOL LLC
AZZ GALVANIZING – CHATTANOOGA LLC
AZZ GALVANIZING – HURST, LLC
AZZ GALVANIZING – KENNEDALE, LLC
AZZ GALVANIZING – LOUISIANA LLC
AZZ GALVANIZING – MORGAN CITY, LLC
AZZ GALVANIZING – NASHVILLE LLC
AZZ GALVANIZING – NEBRASKA, LLC
AZZ GALVANIZING – RENO, LLC
AZZ GALVANIZING – ROCKFORD LLC
AZZ GALVANIZING – SAN ANTONIO, LLC
AZZ GROUP LLC
AZZ HOLDINGS LLC
AZZ INTERNATIONAL HOLDINGS LLC
AZZ INTERNATIONAL I, LLC
AZZ INTERNATIONAL II, LLC
AZZ NETHERLANDS, LLC
AZZ SMS LLC
AZZ SPECIALTY REPAIR AND OVERHAUL LLC
AZZ SURFACE TECHNOLOGIES LLC
AZZ SURFACE TECHNOLOGIES – CROWLEY LLC
AZZ SURFACE TECHNOLOGIES – GAINESVILLE LLC
AZZ SURFACE TECHNOLOGIES – GARLAND NORTH LLC
AZZ SURFACE TECHNOLOGIES – GARLAND SOUTH LLC
AZZ SURFACE TECHNOLOGIES – ROWLETT LLC
AZZ SURFACE TECHNOLOGIES – TAMPA LLC
AZZ SURFACE TECHNOLOGIES – TERRELL LLC
AZZ WSI LLC
CARTER AND CRAWLEY LLC
CENTRAL ELECTRIC COMPANY
CENTRAL ELECTRIC MANUFACTURING COMPANY
CGIT SYSTEMS, INC.
ELECTRICAL POWER SYSTEMS, LLC
GULF COAST GALVANIZING, LLC
HOBSON GALVANIZING, LLC
INTERNATIONAL GALVANIZERS LLC
NAGALV-OHIO, INC.
NAGALV-WV, INC.
NORTH AMERICAN GALVANIZING & COATINGS, INC.
NORTH AMERICAN GALVANIZING COMPANY, LLC
POWERGRID SOLUTIONS LLC
    E-2.3-24

--------------------------------------------------------------------------------





REINFORCING SERVICES, LLC
RIG-A-LITE LLC
ROGERS GALVANIZING COMPANY – KANSAS CITY
THE CALVERT COMPANY, INC.
WESTSIDE GALVANIZING SERVICES, LLC
WITT GALVANIZING – CINCINNATI, LLC
WITT GALVANIZING – MUNCIE, LLC
WITT GALVANIZING – PLYMOUTH, LLC
ZALK STEEL & SUPPLY CO.






By: ___________________________________ Thomas E. Ferguson, President of each of
the foregoing entities






























































    E-2.3-25

--------------------------------------------------------------------------------





Exhibit A
Form of Supplemental Agreement


Supplemental Agreement dated as of ____________, ____ from ______________, a
_______ [corporation] (the “New Subsidiary”), for the benefit of the Holders (as
defined in the Guaranty referred to below). Capitalized terms used herein
without definition shall have the respective meanings ascribed thereto in the
Subsidiary Guaranty Agreement, dated as of October 9, 2020 (the “Guaranty”),
from each of: the Subsidiaries (as defined below) signatory thereto and such
other Subsidiaries as shall become parties thereto in accordance therewith, for
the benefit of the Holders (as such term is defined in such Guaranty).


Whereas, AZZ Inc., a Texas corporation (the “Company”), has issued and sold (i)
$70,000,000 aggregate principal amount of its 2.77% Senior Notes, Series 2020A,
due January 19, 2028 (the “Series 2020A Notes”) and (ii) $80,000,000 aggregate
principal amount of its 3.17% Senior Notes, Series 2020B, due December 17, 2032
(the “Series 2020B Notes”, together with the Series 2020A Notes, the “Series
2020 Notes”), pursuant to the Note Purchase Agreement, dated as of October 9,
2020 (as amended, modified or supplemented from time to time, the “Note Purchase
Agreement”) among the Company and the purchasers named therein.[1]
Whereas, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $750,000,000 outstanding
pursuant to Section 2.2 of the Note Purchase Agreement.


Whereas, the Additional Notes together with the Series 2020 Notes are
collectively referred to as the “Notes”.


Whereas, the New Subsidiary is a Subsidiary of the Company.


Whereas, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.


Whereas, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).


Whereas, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.


Whereas, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.




    E-2.3-26

--------------------------------------------------------------------------------





Now, Therefore, the New Subsidiary Guarantor agrees as follows:

Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants to the Holders that the representations
and warranties made by it as a Subsidiary Guarantor are true and correct on and
as of the date hereof with the same effect as though made on and as of the date
hereof, (c) acknowledges receipt of a copy of and agrees to be obligated and
bound by the terms of such Guaranty, and (d) agrees that each reference to a
“Subsidiary Guarantor” in such Guaranty shall be deemed to include the New
Subsidiary.


Section 2. Enforceability. The New Subsidiary hereby represents and warrants to
the Holders that this Agreement has been duly authorized, executed and delivered
by the New Subsidiary and constitutes a legal, valid and binding obligation of
the New Subsidiary enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.


Section 4. Governing Law. This Agreement shall in all respects be governed by,
and construed and interpreted in accordance with, the laws of the State of New
York, without regard to the conflicts of laws principles of such state.


Section 5. Savings Clause. To the fullest extent permitted under applicable law,
in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


Section 6. Notices. All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.








    E-2.3-27

--------------------------------------------------------------------------------





In Witness Whereof, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.


[New Subsidiary]




By: ___________________________________
__ Name:
__ Title:
__ Address:


__ Telecopy:




[1] To insert any Additional Notes issued.
    E-2.3-28


--------------------------------------------------------------------------------



Form of Opinion of Special Counsel
to the Company


(Intentionally Redacted)




Exhibit 4.4(a)
(to Note Purchase Agreement)


--------------------------------------------------------------------------------



Form of Opinion of Special Counsel
to the Purchasers


(Intentionally Redacted)
Exhibit 4.4(b)
(to Note Purchase Agreement)


--------------------------------------------------------------------------------










AZZ Inc.












[Number] Supplement to Note Purchase Agreement




Dated as of ______________________












Re:    $____________ _____% Series _______ Senior Notes
Due _____________________



















Exhibit S
(to Note Purchase Agreement)


--------------------------------------------------------------------------------





AZZ Inc.
One Museum Place
3100 West 7th Street, Suite 500
Fort Worth, Texas 76107


Dated as of
____________________, 20__


To the Purchaser(s) named in
Schedule A hereto


Ladies and Gentlemen:
This [Number] Supplement to Note Purchase Agreement (the “Supplement”) is
between AZZ Inc., a Texas corporation (the “Company”), and the institutional
investors named on Schedule A attached hereto (the “Purchasers”).
Reference is hereby made to that certain Note Purchase Agreement dated as of
October 9, 2020 (the “Note Purchase Agreement”) between the Company and the
purchasers listed on Schedule A thereto. All capitalized terms not otherwise
defined herein shall have the same meaning as specified in the Note Purchase
Agreement. Reference is further made to Section 2.2 of the Note Purchase
Agreement which requires that, prior to the delivery of any Additional Notes,
the Company and each Additional Purchaser shall execute and deliver a
Supplement.
The Company hereby agrees with the Purchaser(s) as follows:
1.    The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the Series
2020A Notes, the Series 2020B Notes [and the Series ____ Notes] initially issued
pursuant to the Note Purchase Agreement [and the _________ Supplement] and each
series of Additional Notes which may from time to time hereafter be issued
pursuant to the provisions of Section 2.2 of the Note Purchase Agreement, are
collectively referred to as the “Notes” (such term shall also include any such
notes issued in substitution therefor pursuant to Section 13 of the Note
Purchase Agreement). The Series _____ Notes shall be substantially in the form
set out in Exhibit 1 hereto with such changes therefrom, if any, as may be
approved by the Purchaser(s) and the Company.
2.    Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Purchaser,
and each Purchaser agrees to purchase from the Company, Series _____ Notes in
the principal amount set forth opposite such Purchaser’s



--------------------------------------------------------------------------------



name on Schedule A hereto at a price of 100% of the principal amount thereof on
the closing date hereinafter mentioned.
3.    The sale and purchase of the Series ______ Notes to be purchased by each
Purchaser shall occur at the offices of [______________________] at 10:00 a.m.
Chicago time, at a closing (the “Closing”) on ______, ____ or on such other
Business Day thereafter on or prior to _______, ____ as may be agreed upon by
the Company and the Purchasers. At the Closing, the Company will deliver to each
Purchaser the Series ______ Notes to be purchased by such Purchaser in the form
of a single Series ______ Note (or such greater number of Series ______ Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of such
Purchaser’s nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number [__________________________] at ____________ Bank,
[Insert Bank address, ABA number for wire transfers, and any other relevant wire
transfer information]. If, at the Closing, the Company shall fail to tender such
Series ______ Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
4.    The obligation of each Purchaser to purchase and pay for the Series ______
Notes to be sold to such Purchaser at the Closing is subject to the fulfillment
to such Purchaser’s satisfaction, prior to the Closing, of the conditions set
forth in Section 4 of the Note Purchase Agreement with respect to the
Series ______ Notes to be purchased at the Closing, and to the following
additional conditions:
    (a)    Except as supplemented, amended or superseded by the representations
and warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of Closing and the Company shall have delivered
to each Purchaser an Officer’s Certificate, dated the date of the Closing
certifying that such condition has been fulfilled.
    (b)    Contemporaneously with the Closing, the Company shall sell to each
Purchaser, and each Purchaser shall purchase, the Series ______ Notes to be
purchased by such Purchaser at the Closing as specified in Schedule A.
5.    [Here insert special provisions for Series ______ Notes including
prepayment provisions applicable to Series ______ Notes (including Make-Whole
Amount) and closing conditions applicable to Series ______ Notes].
6.    Each Purchaser represents and warrants that the representations and
warranties set forth in Section 6 of the Note Purchase Agreement are true and
correct on the date hereof with respect to the purchase of the Series ______
Notes by such Purchaser.
    -2-

--------------------------------------------------------------------------------



7.    The Company and each Purchaser agree to be bound by and comply with the
terms and provisions of the Note Purchase Agreement as fully and completely as
if such Purchaser were an original signatory to the Note Purchase Agreement.
The execution hereof shall constitute a contract between the Company and the
Purchaser(s) for the uses and purposes hereinabove set forth, and this agreement
may be executed in any number of counterparts, each executed counterpart
constituting an original but all together only one agreement.


    AZZ Inc.




    By    
        Name:    
        Title:    
    
Accepted as of __________, _____


    [Variation]


    By    
        Name:    
        Title:    




    -3-


--------------------------------------------------------------------------------



Information Relating to Purchasers



Name and Address of Purchaser
Principal
Amount of Series ______ Notes to Be Purchased
[Name of Purchaser]
$(1)    All payments by wire transfer of immediately available funds to:




with sufficient information to identify the source and application of such
funds.(2)    All notices of payments and written confirmations of such wire
transfers:(3)    All other communications:





Schedule A
(to Supplement)


--------------------------------------------------------------------------------



Supplemental Representations
The Company represents and warrants to each Purchaser that except as hereinafter
set forth in this Exhibit A, each of the representations and warranties set
forth in Section 5 of the Note Purchase Agreement is true and correct in all
material respects as of the date hereof with respect to the Series ______ Notes
with the same force and effect as if each reference to “Series 2020 Notes” set
forth therein was modified to refer the “Series ______ Notes” and each reference
to “this Agreement” therein was modified to refer to the Note Purchase Agreement
as supplemented by the _______ Supplement. The Section references hereinafter
set forth correspond to the similar sections of the Note Purchase Agreement
which are supplemented hereby:
    Section 5.3.    Disclosure. The Company, through its agent, US Bancorp
Investments, Inc. has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated ____________ (the “Memorandum”), relating to the transactions
contemplated by the ______ Supplement. The Memorandum fairly describes, in all
material respects, the general nature of the business and principal properties
of the Company and its Subsidiaries. The Note Purchase Agreement, the
Memorandum, the documents, certificates or other writings delivered to each
Purchaser by or on behalf of the Company in connection with the transactions
contemplated by the Note Purchase Agreement and the _______ Supplement and the
financial statements listed in Schedule 5.5 to the _____ Supplement, taken as a
whole, do not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein not misleading in
light of the circumstances under which they were made. Since ____________, there
has been no change in the financial condition, operations, business, properties
or prospects of the Company or any Subsidiary except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Memorandum or in the other documents, certificates and other writings delivered
to each Purchaser by or on behalf of the Company specifically for use in
connection with the transactions contemplated hereby.
    Section 5.4.    Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 to the ______ Supplement contains (except as noted therein)
complete and correct lists of (i) the Company’s Subsidiaries, and showing, as to
each Subsidiary, the correct name thereof, the jurisdiction of its organization,
and the percentage of shares of each class of its capital stock or similar
equity interests outstanding owned by the Company and each other Subsidiary,
(ii) the Company’s Affiliates, other than Subsidiaries, and (iii) the Company’s
directors and senior officers.
    Section 5.13.    Private Offering by the Company. Neither the Company nor
anyone acting on its behalf has offered the Series __ Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than [______] other Institutional Investors,
each of which has been offered the Series ______ Notes at a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any
Exhibit A
(to Supplement)

--------------------------------------------------------------------------------



action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act.
    Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Series ______ Notes to
______________________________ and for general corporate purposes. No part of
the proceeds from the sale of the Series ______ Notes pursuant to the _____
Supplement will be used, directly or indirectly, (a) for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), unless (y) the Company
shall acquire its own capital stock and immediately retire and cancel such
capital stock (and shall not retain such capital stock as Treasury Stock) or
(z) the Company shall acquire at least 90% of all of the issued and outstanding
margin stock of a Person to effectuate a short form merger with such Person and
shall immediately de-list and de-register all such margin stock immediately
following the acquisition thereof, or (b) for the purpose of buying or carrying
or trading in any securities under such circumstances as to involve the Company
in a violation of Regulation X of said Board (12 CFR 224), or (c) to involve any
broker or dealer in a violation of Regulation T of said Board (12 CFR 220).
Margin stock does not constitute more than 5% of the value of the consolidated
assets of the Company and its Subsidiaries and the Company does not have any
present intention that margin stock will constitute more than 5% of the value of
such assets. As used in this Section, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said
Regulation U.
    Section 5.15.    Existing Indebtedness; Future Liens. (a) Schedule 5.15 to
the _________ Supplement sets forth a complete and correct list of all
outstanding Indebtedness of the Company and its Subsidiaries as of
_____________, since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
[Add any additional Sections as appropriate at the time the Series ______ Notes
are issued]


    -2-


--------------------------------------------------------------------------------





[Form of Series ______ Note]
AZZ Inc.
___% Series ______ Senior Note due ______________
No. [_________]    [Date]
$[____________]    PPN [____________]
For Value Received, the undersigned, AZZ Inc. (herein called the “Company”), a
corporation organized and existing under the laws of the State of Texas, hereby
promises to pay to [________________], or registered assigns, the principal sum
of [________________] Dollars (or so much thereof as shall not have been
prepaid) on _______________, with interest (computed on the basis of a 360-day
year of twelve 30day months) (a) on the unpaid balance hereof at the rate of
____% per annum from the date hereof, payable semiannually, on the _____ day of
______ and ______ in each year, commencing on the first of such dates after the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, at a rate per annum from time to time equal
to [2% above the stated rate], on any overdue payment of interest and, during
the continuance of an Event of Default, on the unpaid balance hereof and on any
overdue payment of any Make-Whole Amount, payable [semiannually] as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
______________________, in ______________________, or at such other place as the
Company shall have designated by written notice to the holder of this Note as
provided in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement dated as of October 9, 2020 (as from
time to time amended, supplemented or modified, the “Note Purchase Agreement”),
between the Company, the Purchasers named therein and Additional Purchasers of
Notes from time to time issued pursuant to any Supplement to the Note Purchase
Agreement. This Note and the holder hereof are entitled equally and ratably with
the holders of all other Notes of all series from time to time outstanding under
the Note Purchase Agreement to all the benefits provided for thereby or referred
to therein. Each holder of this Note will be deemed, by its acceptance hereof,
to have (i) agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) made the representations set forth in
Section 6.2 of the Note Purchase Agreement, provided that such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
such holder of any Note will not constitute a non-exempt prohibited transaction
under Section 406(a) of ERISA. Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
Exhibit 1
(to Supplement)

--------------------------------------------------------------------------------



This Note is registered with the Company and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note of the same series for a like principal amount will be
issued to, and registered in the name of, the transferee. Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company will not be
affected by any notice to the contrary.
[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is not subject to
regularly scheduled prepayments of principal.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
Pursuant to the Subsidiary Guaranty Agreement dated as of October 9, 2020 (as
amended or modified from time to time, the “Subsidiary Guaranty”), certain
Subsidiaries of the Company have absolutely and unconditionally guaranteed
payment in full of the principal of, Make-Whole Amount, if any, and interest on
this Note and the performance by the Company of its obligations contained in the
Note Purchase Agreement all as more fully set forth in said Subsidiary Guaranty.
If an Event of Default, as defined in the Note Purchase Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the parties shall be governed by, the law of the [State of New York] excluding
choice-of-law principles of the law of such State that would require the
application of the laws of a jurisdiction other than such State.


AZZ Inc.






By        
     Name:    
     Title:    

E-1-2